 1
                                                             Hon. James L. Robart
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE
10
11                                         )
12   UNITED STATES OF AMERICA, ON          )
     BEHALF OF THE NATIONAL OCEANIC        )
13
     AND ATMOSPHERIC                       )
14   ADMINISTRATION AND THE UNITED         )
15
     STATES DEPARTMENT OF THE              )
     INTERIOR; THE STATE OF                )
16   WASHINGTON THROUGH THE                )     Case No. CV-16-1486
17   WASHINGTON DEPARTMENT OF              )
     ECOLOGY; MUCKLESHOOT INDIAN           )     CONSENT DECREE
18   TRIBE; SUQUAMISH TRIBE,               )
19                                         )
                             Plaintiffs,   )
20
                                           )
21                     v.                  )
22                                         )
     CITY OF SEATTLE,                      )
23                                         )
24                           Defendant.    )
                                           )
25
26
27
28   CONSENT DECREE                                   U. S. DEPARTMENT OF JUSTICE
                                               Environment and Natural Resources Division
                                                                7600 Sand Point Way NE
                                                                       Seattle, WA 98115
 1                                       TABLE OF CONTENTS

 2   I.       INTRODUCTION ................................................................................... 1
 3
     II.      RECITALS .............................................................................................. 2
 4
 5   III.     JURISDICTION AND VENUE ........................................................... 12
 6
     IV.      PARTIES BOUND .............................................................................. 12
 7
 8   V.       DEFINITIONS ..................................................................................... 13
 9   VI.      GENERAL PROVISIONS.................................................................... 19
10
     VII.     TERMS AND CONDITIONS APPLICABLE ONLY TO
11
                BLUEFIELD HOLDINGS INC. ...................................................... 20
12
13   VIII.    TERMS AND CONDITIONS APPLICABLE ONLY TO
                CITY OF SEATTLE ........................................................................ 38
14
15   IX.      FORCE MAJEURE............................................................................... 43
16
     X.       DISPUTE RESOLUTION ................................................................... 46
17
18   XI.      STIPULATED PENALTIES ................................................................ 50

19   XII.     FAILURE TO MAKE TIMELY PAYMENTS .................................... 54
20
     XIII.    ACCESS TO INFORMATION AND PROJECT SITE ....................... 54
21
22   XIV.     COVENANT NOT TO SUE BY PLAINTIFFS ................................... 56
23
     XV.      RESERVATIONS OF RIGHTS ........................................................... 57
24
25   XVI.     COVENANT NOT TO SUE BY SETTLING DEFENDANT ............. 59
26   XVII.    EFFECT OF SETTLEMENT; CONTRIBUTION PROTECTION ..... 59
27
28    CONSENT DECREE                                     -i-                   U. S. DEPARTMENT OF JUSTICE
                                                                        Environment and Natural Resources Division
                                                                                         7600 Sand Point Way NE
                                                                                                Seattle, WA 98115
 1   XVIII.   RETENTION OF RECORDS ............................................................... 62

 2   XIX.     NOTICES AND SUBMISSIONS ......................................................... 64
 3
     XX.      RETENTION OF JURISDICTION ...................................................... 67
 4
 5   XXI.     INTEGRATION/APPENDICES .......................................................... 67
 6
     XXII.    MODIFICATION.................................................................................. 68
 7
 8   XXIII.   ENFORCEMENT ................................................................................. 68
 9   XXIV.    LODGING AND OPPORTUNITY FOR PUBLIC COMMENT ........ 69
10
     XXV.     SIGNATORIES/SERVICE ................................................................... 69
11
12   XXVI.    FINAL JUDGMENT............................................................................. 70
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   CONSENT DECREE                                  - ii -               U. S. DEPARTMENT OF JUSTICE
                                                                   Environment and Natural Resources Division
                                                                                    7600 Sand Point Way NE
                                                                                           Seattle, WA 98115
 1                                  I.    INTRODUCTION
 2         The United States of America (“United States”), on behalf of the United
 3
     States Department of Commerce, acting through the National Oceanic and
 4
 5   Atmospheric Administration (“NOAA”), and the United States Department of the
 6
     Interior; the State of Washington (the “State”) through the Washington State
 7
 8   Department of Ecology; the Suquamish Tribe; and the Muckleshoot Indian Tribe
 9   (collectively, “Plaintiffs”), have filed a complaint in this case against defendant
10
     City of Seattle (“Settling Defendant”) pursuant to Section 107 of the
11
12   Comprehensive Environmental Response, Compensation and Liability Act of
13
     1980, as amended (“CERCLA”), 42 U.S.C. § 9607; the Model Toxics Control Act
14
15   (“MTCA”), chapter 70.105D RCW; Section 311 of the Clean Water Act
16
     (“CWA”), 33 U.S.C. § 1321; and Section 1002(b)(2)(A) of the Oil Pollution Act
17
18   of 1990 (“OPA”), 33 U.S.C. § 2702(b)(2)(A) for Covered Natural Resource

19   Damages (as defined below).
20
           This Consent Decree (the “Decree”) resolves the claims asserted in the
21
22   Complaint against the Settling Defendant. This Consent Decree also contains
23
     separate terms and conditions regarding restoration with Bluefield Holdings, Inc.
24
25   (“Bluefield”).
26
27
28    CONSENT DECREE                          -1-               U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1                                     II. RECITALS
 2         A.     The United States Department of Commerce, acting through NOAA;
 3
     the United States Department of the Interior; the Washington Department of
 4
 5   Ecology on behalf of the State of Washington; the Suquamish Tribe, and the
 6
     Muckleshoot Indian Tribe (collectively, “the Trustees” and, individually, a
 7
 8   “Trustee”), under the authority of Section 107(f) of CERCLA, 42 U.S.C. §
 9   9607(f), Section 1006(b) of OPA, 33 U.S.C. § 2706(b), 40 C.F.R. Part 300,
10
     subpart G, and RCW 70.105D.040(2), serve as trustees for natural resources for
11
12   the assessment and recovery of damages for injury to, destruction of, or loss of
13
     natural resources under their trusteeship.
14
15         B.     Investigations conducted by the Trustees and others have detected
16
     hazardous substances in the sediments, soils and groundwater of the Lower
17
18   Duwamish Waterway (“LDW”), including but not limited to arsenic, antimony,

19   cadmium, chromium, copper, mercury, nickel, lead, zinc, bis(2 ethylhexyl)
20
     phthalate, hexachlorobenzene, hexachlorobutadiene, polychlorinated biphenyls
21
22   (PCBs), and polycyclic aromatic hydrocarbons (PAHs). Overall, the Trustees
23
     have documented the presence of over 30 hazardous substances in the marine
24
25   sediments of the LDW.
26
27
28   CONSENT DECREE                           -2-             U. S. DEPARTMENT OF JUSTICE
                                                       Environment and Natural Resources Division
                                                                        7600 Sand Point Way NE
                                                                               Seattle, WA 98115
 1          C.     The Trustees began assessing damages to natural resources in the

 2   LDW in 1990 by finding that hazardous substances had been released into the
 3
     LDW; that natural resources had likely been injured by the releases; that data
 4
 5   sufficient to pursue a natural resource damage assessment were available or could
 6
     likely be obtained at a reasonable cost; and that, without further action, future
 7
 8   response activities would not adequately remedy the resource injuries. See, e.g.,
 9   NOAA, Lower Duwamish Waterway Sediment Characterization Study Report
10
     (Dec. 10, 1998), Elliott Bay Trustee Council, Pre-Assessment Screen for LDR
11
12   (December 2009), and Final Lower Duwamish River NRDA Restoration Plan and
13
     Programmatic Environmental Impact Statement (July 2013).
14
15          D.     Although the Trustees have initiated but not yet completed a natural
16
     resource damage assessment for the LDW, the Trustees have developed and
17
18   analyzed information sufficient to support settlements that are fair, reasonable and

19   in the public interest.
20
            E.     As contemplated by this Consent Decree, the City of Seattle entered
21
22   into an agreement with Bluefield Holdings, Inc. (“Bluefield”) to develop
23
     restoration projects on the City’s behalf for the purpose, inter alia, of resolving
24
25   the City’s liability to the Trustees for Covered Natural Resources Damages as
26   further defined in this Consent Decree.
27
28    CONSENT DECREE                           -3-              U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1         F.     Upon consideration of the natural resource damage assessment

 2   undertaken to date, Bluefield, on behalf of the City of Seattle and other potentially
 3
     responsible parties (“PRPs”), worked collaboratively with the Trustees to
 4
 5   formulate potential habitat restoration projects along the LDW.
 6
           G.     In cooperation with Bluefield, the Trustees created the Natural
 7
 8   Resource Restoration and Enhancement Credit Protocol dated May 24, 2009
 9   (“Protocol”), the purpose of which was to establish guidelines in developing and
10
     implementing such projects. The Protocol related to Bluefield’s habitat
11
12   restoration projects along the LDW and was intended solely as a guideline, not as
13
     a legally binding document. The Protocol is not part of this Consent Decree, nor is
14
15   the Protocol enforceable pursuant to this Consent Decree.
16
           H.     Consistent with the Protocol, and in anticipation of this Consent
17
18   Decree, Bluefield initiated work on a number of habitat restoration projects in the

19   LDW, in cooperation with the City of Seattle. One of those projects – Restoration
20
     Project One, as defined below – is particularly important for purposes of this
21
22   Consent Decree. Construction of Restoration Project One is now complete.
23
     Bluefield is now engaged in habitat and vegetation development and monitoring
24
25   of Restoration Project One, as described further below and in Appendices A and
26   B.
27
28   CONSENT DECREE                          -4-               U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1         I.     In this Consent Decree, the City of Seattle is using restoration credits

 2   from Bluefield to resolve its liability for Covered Natural Resource Damages (as
 3
     defined below) with Plaintiffs. Bluefield is not a liable party, as described more
 4
 5   specifically in Paragraphs 8 and 13, but Bluefield is a party to this Consent Decree
 6
     because it has agreed to perform certain work on behalf of the City of Seattle.
 7
 8   The obligations of the City of Seattle and Bluefield, on behalf of the City of
 9   Seattle, with respect to Restoration Project One and other habitat restoration
10
     projects are set forth in this Consent Decree.
11
12         J.     Plaintiffs have filed a complaint (the “Complaint”) pursuant to
13
     Section 107 of CERCLA, 42 U.S.C. § 9607; MTCA, chapter 70.105D RCW;
14
15   CWA, 33 U.S.C. § 1251 et seq.; and OPA, 33 U.S.C. § 2701 et seq., seeking
16
     recovery from Settling Defendant of damages for injury to, destruction of, and
17
18   loss of natural resources resulting from releases of hazardous substances into the

19   LDW, including, but not limited to, the costs of assessing the damages.
20
           K.     Plaintiffs allege that the Settling Defendant is (a) the owner and/or
21
22   operator of one or more facilities; (b) a person who at the time of disposal or
23
     release of any hazardous substance owned or operated any facility at which such
24
25   hazardous substances were disposed of; (c) a person who by contract, agreement,
26   or otherwise arranged for disposal or treatment, or arranged with a transporter for
27
28   CONSENT DECREE                           -5-              U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   transport for disposal or treatment, of hazardous substances owned or possessed

 2   by such person, by any other party or entity, or otherwise generated any hazardous
 3
     substance disposed of or treated at any facility or incineration vessel owned or
 4
 5   operated by another party or entity and containing such hazardous substances;
 6
     and/or (d) a person who accepts or accepted any hazardous substances for
 7
 8   transport to disposal or treatment facilities, incineration vessels or sites selected by
 9   such person from which there is a release or a threatened release of a hazardous
10
     substance that causes the incurrence of response costs within the meaning of 42
11
12   U.S.C. § 9607 and RCW 70.105D.040.
13
           L.     Plaintiffs specifically allege in the Complaint that Settling Defendant
14
15   owns or in the past owned and/or operated real property, Combined Sewer
16
     Overflows (CSOs), storm drains and other facilities on, adjacent to, or near the
17
18   LDW, including but not limited to the Georgetown Steam Plant, that were sources

19   of contamination. Plaintiffs further allege that from each of such sites identified
20
     in Appendix F, the storm water, surface water runoff, wastewater, other process
21
22   discharges, and/or groundwater have flowed to the LDW. Plaintiffs also allege
23
     that investigations have detected hazardous substances in soils, groundwater or
24
25   sediments on or in those properties and/or facilities. Some of these hazardous
26   substances are found in the sediments of the LDW.
27
28    CONSENT DECREE                           -6-               U. S. DEPARTMENT OF JUSTICE
                                                          Environment and Natural Resources Division
                                                                           7600 Sand Point Way NE
                                                                                  Seattle, WA 98115
 1         M.     Plaintiffs further allege that hazardous substances have been or are

 2   being released to the LDW from properties or facilities owned and/or operated by
 3
     Settling Defendant through direct discharge or other process discharges, and that
 4
 5   those hazardous substances have caused injury to, destruction of and loss of
 6
     natural resources in the LDW under Plaintiffs’ trusteeship, including fish,
 7
 8   shellfish, invertebrates, birds, marine sediments, and resources of cultural
 9   significance. Plaintiffs further allege that each of them and the public have
10
     suffered the loss of natural resource services (including ecological services as well
11
12   as direct and passive human use losses) as a consequence of those injuries.
13
           N.     On or around December 23, 1991, Settling Defendant entered into a
14
15   Consent Decree with the Trustees resolving its liability for certain natural resource
16
     damages through the effective date of that Consent Decree as related to various
17
18   sources of contamination by City-controlled facilities located along the LDW

19   (United States of America, et al v. City of Seattle and Municipality of
20
     Metropolitan Seattle, Civil No. C90-395WD). That Consent Decree was amended
21
22   on October 13, 1999. This Consent Decree addresses the City’s liability for
23
     Covered Natural Resource Damages (as defined herein) not addressed by the
24
25   previous consent decree, including Covered Natural Resource Damages (as
26
27
28   CONSENT DECREE                          -7-               U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   defined herein) that have occurred after the effective date of the previous consent

 2   decree.
 3
           O.     Based on the above findings, the Plaintiffs concluded that no further
 4
 5   natural resource damage assessment is required to effectuate the purposes of this
 6
     Consent Decree, with respect to Settling Defendant.
 7
 8         P.     Settling Defendant denies all or portions of the allegations of the
 9   Complaint, and all or portions of the allegations contained in Paragraphs K
10
     through M of this Section.
11
12         Q.     The Restoration Project One described in Appendix A has been
13
     constructed and is currently being implemented by Bluefield, including but not
14
15   limited to, all tasks associated with operations, maintenance, monitoring, and
16
     adaptive management. Settling Defendant and Bluefield have taken the steps
17
18   necessary to permanently dedicate the Restoration Project One Site, as defined

19   herein and as set forth in Appendix D, and in a manner consistent with the
20
     Environmental Covenant granted by the City for Restoration Project One.
21
22         R.     Under the terms of this Consent Decree, Bluefield also is responsible
23
     for implementing a vegetation plan and monitoring vegetation and habitat
24
25   performance for Restoration Project One for at least ten years after completion of
26   construction.
27
28   CONSENT DECREE                          -8-               U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1         S.     In settlement of this action, Settling Defendant has agreed, in lieu of

 2   and as equivalent to monetary damages, to fund a portion of the Restoration
 3
     Projects by purchasing twenty-eight (28) discounted service acre-year (“DSAY”)
 4
 5   credits from Bluefield as documented by letter dated March 30, 2011, evidencing
 6
     the transfer and sale of twenty (20) DSAYs, and Certificate No. 2 dated December
 7
 8   12, 2013, evidencing the transfer and sale of eight (8) DSAYs. In addition, the
 9   Settling Defendant agrees to reimburse a portion of the natural resource damage
10
     assessment costs incurred by the Trustees. Settling Defendant shall not be
11
12   responsible for costs incurred by the Trustees in their work and negotiations with
13
     Bluefield. Plaintiffs’ agreement to settle their claims against Settling Defendant
14
15   for the equivalent of 28 DSAYs represents approximately 0.53% of the current
16
     total estimated DSAYs for the LDW (including DSAYs accounted for in prior
17
18   settlements with other PRPs for hazardous substance contamination of the LDW

19   as well as releases of hazardous substances by non-settling parties). In light of on-
20
     going and anticipated restoration activities, the Trustees have estimated the cash
21
22   damages equivalent of the DSAYs allocated to Settling Defendant (at an estimated
23
     cost of $140,000 per DSAY) to total $3,920,000.
24
25         T.     Settling Defendant has further agreed to utilize funds to be paid by
26   Bluefield to fund the long term, permanent stewardship costs for any and all of the
27
28   CONSENT DECREE                          -9-               U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   Restoration Projects constructed on land owned or operated by the Settling

 2   Defendant included in the Master Lease Agreement between the City and
 3
     Bluefield, and as defined in this Consent Decree.
 4
 5         U.     When Bluefield completes the construction, maintenance, operation,
 6
     and monitoring of each Restoration Project, including any required adaptive
 7
 8   management, Bluefield shall vacate the Restoration Project Site and relinquish
 9   control of the Project back to the Settling Defendant. Upon such vacation and
10
     relinquishment of control of each Project by Bluefield, the Settling Defendant will
11
12   assume responsibilities for the long term stewardship of each Restoration Project
13
     and Site, including maintaining vegetation and habitat performance.
14
15         V.     The Trustees have determined that the payments previously made by
16
     Settling Defendant to Bluefield for funding the construction of Restoration Projects
17
18   as recited in Paragraph S and T above in this Consent Decree are appropriate and

19   necessary to protect and restore the natural resources injured as a result of alleged
20
     actions or omissions of Settling Defendant that are addressed herein, and that such
21
22   timely payments by Settling Defendant are adequate to redress Settling
23
     Defendant’s responsibility for the Covered Natural Resource Damages that are the
24
25   subject of this proceeding.
26
27
28    CONSENT DECREE                         - 10 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1         W.     Settling Defendant does not admit any liability to Plaintiffs arising out

 2   of the transactions or occurrences alleged in the Complaint and the matters alleged
 3
     in this Consent Decree.
 4
 5          X.     Plaintiffs and Settling Defendant agree that this Decree addresses the
 6
     resolution of Plaintiffs’ claims for Covered Natural Resource Damages as defined
 7
 8   in this Consent Decree, and that neither Plaintiffs nor Settling Defendant will use
 9   this settlement (including the terms of this Decree and the basis for the
10
     compromise contained in other documents filed in this action in support of this
11
12   Decree) in any other forum, whether in litigation, administrative proceedings,
13
     formal or informal negotiations, or otherwise, to resolve, attempt to resolve, or in
14
15   any way influence the resolution of, other claims between Plaintiffs and Settling
16
     Defendant in the LDW (as defined below); provided, however, that this provision
17
18   does not limit Plaintiffs or Settling Defendant from using otherwise-available

19   factual information referenced in documents filed in support of this Decree. The
20
     restriction in the preceding sentence applies to, but is not limited to, claims that the
21
22   United States (on behalf of the United States Environmental Protection Agency)
23
     and the State may have against Settling Defendant under CERCLA, the Solid
24
25   Waste Disposal Act (as amended by the Resource Conservation and Recovery
26
27
28    CONSENT DECREE                          - 11 -             U. S. DEPARTMENT OF JUSTICE
                                                          Environment and Natural Resources Division
                                                                           7600 Sand Point Way NE
                                                                                  Seattle, WA 98115
 1   Act), 42 U.S.C. §§ 6901 et seq., or MTCA in the Lower Duwamish Waterway (as

 2   defined below).
 3
            Y.    Plaintiffs, Settling Defendant, and Bluefield agree, and this Court by
 4
 5   entering this Decree finds, that this Decree has been negotiated by the Parties in
 6
     good faith; that settlement of this matter will avoid prolonged and complicated
 7
 8   litigation between the Parties; and that this Decree is fair, reasonable, and in the
 9   public interest.
10
            NOW, THEREFORE, it is hereby Ordered, Adjudged and Decreed:
11
12                          III. JURISDICTION AND VENUE
13
           1.     This Court has jurisdiction over the subject matter of this action
14
15   pursuant to 28 U.S.C. §§ 1331, 1345 and l367, 42 U.S.C. § 9613(b), and 33 U.S.C.
16
     § 2717(b). The Court has personal jurisdiction over the Parties. Solely for the
17
18   purposes of this Decree and the underlying Complaint, the Parties waive all

19   objections and defenses that they may have to jurisdiction of the Court or to venue
20
     in this District. The Parties may not challenge the terms of this Decree or this
21
22   Court’s jurisdiction to enter and enforce this Decree.
23
                                   IV. PARTIES BOUND
24
25         2.     This Decree is binding upon the United States, the State, the
26   Suquamish Tribe, the Muckleshoot Indian Tribe, Settling Defendant and its
27
28    CONSENT DECREE                          - 12 -            U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   successors and assigns, and Bluefield and its successors and assigns. Any change

 2   in ownership or corporate or other legal status, including but not limited to any
 3
     transfer of assets or real or personal property, will in no way alter the status or
 4
 5   responsibilities of Settling Defendant or Bluefield under this Decree.
 6
           3.     Bluefield shall provide a copy of this Consent Decree to each
 7
 8   contractor hired by Bluefield to perform any of the work required by this Consent
 9   Decree, and to each person representing Bluefield with respect to any such work.
10
     Bluefield shall condition all future contracts with any contractor entered into by
11
12   Bluefield after the Effective Date of this Consent Decree upon performance of the
13
     work in conformity with the terms of this Consent Decree. Bluefield or its
14
15   contractors shall provide written notice of the Consent Decree to all subcontractors
16
     hired by Bluefield’s contractors to perform any portion of the work. Bluefield
17
18   shall nonetheless be responsible for ensuring that all work performed by its

19   contractors and subcontractors is performed in accordance with this Consent
20
     Decree.
21
22                                    V. DEFINITIONS
23
           4.     Unless otherwise expressly provided, terms used in this Decree that
24
25   are defined in CERCLA or in regulations promulgated under CERCLA have the
26   meanings assigned to them in CERCLA or in such regulations. Whenever the
27
28    CONSENT DECREE                          - 13 -             U. S. DEPARTMENT OF JUSTICE
                                                          Environment and Natural Resources Division
                                                                           7600 Sand Point Way NE
                                                                                  Seattle, WA 98115
 1   terms listed below are used in this Decree or in any attached appendix, the

 2   following definitions will apply:
 3
                     a.   “As-built Drawings” means the revised set of drawings that
 4
 5   were previously submitted by Bluefield or one of its contractors upon completion
 6
     of the Restoration Project One, which reflect all changes made in the specifications
 7
 8   and working drawings during the construction process, and show the dimensions,
 9   geometry, and location of all elements of the work completed pursuant to the
10
     Appendix A.
11
12                   b.     “Bluefield Holdings, Inc.” or “Bluefield” is a business entity
13
     that, among other things, designs, constructs, and maintains natural resource
14
15   restoration and enhancement projects on behalf of persons that are liable for
16
     natural resource damages at properties that have suffered a loss of natural
17
18   resources pursuant to CERCLA.

19                   c.   “CERCLA” means the Comprehensive Environmental
20
     Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §
21
22   9601, et seq.
23
                     d.   “Consent Decree” or “Decree” means this Consent Decree and
24
25   all attached appendices. In the event of a conflict between this Consent Decree and
26   any Appendix, the Consent Decree will control.
27
28   CONSENT DECREE                          - 14 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1                e.     “Covered Natural Resource Damages” means damages,

 2   including costs of damage assessment, recoverable under Section 107 of CERCLA,
 3
     42 U.S.C. § 9607; Chapter 70.105D RCW; Section 311 of the Clean Water Act
 4
 5   (“CWA”), 33 U.S.C. § 1321; and Section 1002(b)(2)(A) of the Oil Pollution Act of
 6
     1990 (“OPA”), 33 U S.C. § 2702(b)(2)(A) and any other statutory or common law,
 7
 8   for injury to, destruction of, or loss of natural resources resulting from releases of
 9   hazardous substances or discharges of oil to the LDW and/or Elliott Bay, or
10
     adjoining shorelines, where such release or discharge occurred on or before the
11
12   Effective Date of this Consent Decree, and are subsequent to the December 23,
13
     1991 Consent Decree at or from the locations described in Appendix F.
14
15                f.     “Day” means a calendar day. In computing any period of time
16
     under this Consent Decree, where the last day falls on a Saturday, Sunday, or
17
18   federal holiday, the period of time will run until the close of business of the next

19   working day. “Working day” means a day other than a Saturday, Sunday, or
20
     Federal holiday.
21
22                g.     “Discounted Service-Acre Year” (DSAY) means the amount of
23
     a specific suite of ecological services determined to be produced per acre of a
24
25   given type of habitat over a period of years, the total of which are discounted to a
26   present value.
27
28    CONSENT DECREE                          - 15 -            U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1                h.     “Effective Date” shall be the date on which this Consent Decree

 2   is entered by the Court, or, if the Court instead issues an order approving the
 3
     Consent Decree, the date of such order.
 4
 5                i.     “Elliott Bay” means any portion of Elliott Bay (including the
 6
     shoreline, intertidal and subtidal areas, tributaries, estuaries and bottom sediments)
 7
 8   in the State of Washington where hazardous substances originating from the
 9   locations identified in the definition of Covered Natural Resource Damages have
10
     come to be located.
11
12                j.     “Lower Duwamish Waterway” or “LDW” means any portion of
13
     the Duwamish Waterway (including the shoreline, intertidal and subtidal areas,
14
15   tributaries, estuaries and bottom sediments) in the State of Washington where
16
     hazardous substances originating from the locations identified in the definition of
17
18   Covered Natural Resource Damages have come to be located.

19                k.     “MTCA” means the Model Toxics Control Act, Chapter
20
     70.105D RCW.
21
22                l.     “Master Lease Agreement” means the agreement between the
23
     City of Seattle and Bluefield, effective February 23, 2009, pursuant to Ordinance
24
25   Number 122729, including the letter agreement amendments dated December 17,
26   2012, and May 26, 2017. The Master Lease Agreement is attached hereto in
27
28    CONSENT DECREE                         - 16 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   Appendix C.

 2                 m.     “Natural Resources” means that definition as provided in 42
 3
     U.S.C. § 9601(16).
 4
 5                 n.     “Parties” means the United States, the State of Washington, the
 6
     Suquamish Tribe, the Muckleshoot Indian Tribe, Bluefield, and Settling
 7
 8   Defendant.
 9                 o.     “Performance Guarantees” mean the escrow account in
10
     Appendix E1 and the letter of credit in Appendix E2 established for operations and
11
12   maintenance of Project 1 and adaptive management of Project 1, respectively.
13
                   p.     “Plaintiffs” means the United States, the State, the Suquamish
14
15   Tribe, and the Muckleshoot Indian Tribe.
16
                   q.     “Restoration Project One” or “Project One” means the project
17
18   described in Appendix A.

19                 r.     “Restoration Project One Site” or “Project One Site” means the
20
     areas shown and/or described in Appendix B and is the property on which
21
22   Restoration Project One is situated.
23
                   s.     “Restoration Project Sites” or “Project Sites” means the
24
25   property(ies) owned or controlled by Settling Defendant as identified in the Master
26   Lease Agreement attached as Appendix C, including Restoration Project One Site,
27
28   CONSENT DECREE                          - 17 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   on which natural resource restoration projects are anticipated to be constructed by

 2   Bluefield on land owned by Settling Defendant and for which any ecological
 3
     credits have been sold to a potentially responsible party to resolve their natural
 4
 5   resource damages liability arising out of releases of hazardous substances to LDW.
 6
                  t.     “Restoration Projects” means the natural resource restoration
 7
 8   projects, including Restoration Project One, to be developed on the Restoration
 9   Project Sites.
10
                  u.     “Settling Defendant” means the City of Seattle (or “City”).
11
12                v.    “Stewardship” means actions intended to preserve, protect or
13
     maintain Restoration Projects and the Project Sites constructed by Bluefield under
14
15   the terms of the Master Lease Agreement (Appendix C), including (a) maintaining,
16
     restoring or replacing the ecological function of the Restoration Projects; and (b)
17
18   maintaining, restoring or replacing physical components of the Restoration

19   Projects.
20
                  w.     “Trustees” mean the United States Department of Commerce,
21
22   acting through NOAA; the United States Department of the Interior; the
23
     Washington State Department of Ecology, on behalf of the State of Washington;
24
25   the Suquamish Tribe; and the Muckleshoot Indian Tribe.
26                x.     “United States” shall mean the United States of America and
27
28    CONSENT DECREE                         - 18 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   each department, agency and instrumentality of the United States, including the

 2   United States Department of Commerce and the United States Department of the
 3
     Interior.
 4
 5                            VI. GENERAL PROVISIONS
 6
            5.    In the Master Lease Agreement, Settling Defendant agreed to allow
 7
 8   Bluefield to construct and implement habitat restoration projects along the LDW
 9   on properties owned or controlled by Settling Defendant. Plaintiffs to this action
10
     shall have the same rights as Bluefield under the terms and conditions of the
11
12   Master Lease Agreement where such rights relate to the development and
13
     implementation of Project One. Plaintiffs do not assume any of the obligations of
14
15   Bluefield under the Master Lease Agreement.
16
            6.    Settling Defendant and Bluefield agree that the Trustees have the sole
17
18   authority and unreviewable discretion to review and approve any changes to any

19   Restoration Project and to establish the ecological value for each Restoration
20
     Project, so long as any changes comply with all applicable laws.
21
22          7.    Settling Defendant and Bluefield agree that the Trustees have the sole
23
     and unreviewable discretion for amending or modifying the post-construction work
24
25   set forth in Appendix A and for determining the ecological value of Project One, so
26   long as any amendments or modifications comply with all applicable laws.
27
28    CONSENT DECREE                        - 19 -            U. S. DEPARTMENT OF JUSTICE
                                                       Environment and Natural Resources Division
                                                                        7600 Sand Point Way NE
                                                                               Seattle, WA 98115
 1    VII. TERMS AND CONDITIONS APPLICABLE ONLY TO BLUEFIELD
 2         8.     Except as specifically provided in this Section VII, the Terms and
 3
     Conditions set forth in this Section VII of the Consent Decree are applicable to and
 4
 5   enforceable against Bluefield only (including Bluefield’s successors and assigns),
 6
     and Bluefield’s insurers and sureties where specifically provided. Neither
 7
 8   Bluefield’s status as a Party to this Consent Decree, nor any provision of this
 9   Consent Decree, shall impose liability on Bluefield, or alter or affect Bluefield’s
10
     liability (or absence of liability), pursuant to CERCLA, OPA, MTCA, or the CWA.
11
12   Nothing in this Consent Decree shall shield or relieve Bluefield from liability
13
     pursuant to CERCLA, OPA, MTCA, or the CWA for Bluefield’s acts that
14
15   otherwise would result in liability under those statutes absent this Consent Decree.
16
           9.     All activities undertaken by Bluefield to develop and implement
17
18   Project One shall be performed in accordance with the requirements of all

19   applicable laws and permits.
20
           10.    Bluefield shall ensure that all work performed under this Consent
21
22   Decree shall be conducted as set forth in Appendix A attached hereto. If the
23
     Trustees determine that Bluefield is not complying with the requirements set forth
24
25   in the Decree and Appendix A, the Trustees shall provide prompt written notice to
26   Bluefield specifying the basis for their determination of noncompliance. Bluefield
27
28   CONSENT DECREE                          - 20 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   may correct the noncompliance or invoke the Dispute Resolution procedures set

 2   forth in Section X below and to the extent allowed under this Decree. The
 3
     Trustees may require Bluefield to take actions, to alter, suspend or cease ongoing
 4
 5   activities, and to alter, postpone or refrain from taking proposed actions, as are
 6
     necessary to ensure compliance with the terms of this Consent Decree and any
 7
 8   plans or proposals adopted hereunder.
 9         11.    This Consent Decree is not, and shall not be construed to be, a permit
10
     issued pursuant to any law.
11
12         12.    Where any portion of the activities undertaken pursuant to this
13
     Consent Decree requires a federal, state or local permit or approval, Bluefield shall
14
15   submit timely and complete applications and take all other actions necessary to
16
     obtain such permits or approvals. Bluefield may seek relief under the provisions of
17
18   Section IX (Force Majeure) for any delay in or prevention of the performance of

19   the obligations of this Section resulting from a failure to obtain, or a delay in
20
     obtaining, any federal or state permit or approval required for such performance,
21
22   provided that it has submitted timely and complete applications and taken all other
23
     actions reasonably necessary to obtain all such permits or approvals.
24
25         13.     Plaintiffs do not, by their consent to the entry of this Consent Decree,
26   warrant or aver in any manner that Bluefield’s compliance with this Consent
27
28    CONSENT DECREE                          - 21 -            U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   Decree will result in compliance with CERCLA or any other law. Compliance

 2   with this Consent Decree does not diminish or affect Bluefield’s responsibility to
 3
     comply with any applicable federal, state or local law or regulation. The Parties
 4
 5   agree that Bluefield is responsible for achieving and maintaining complete
 6
     compliance with all applicable federal, state and local laws, regulations and
 7
 8   permits.
 9
     A. Project Implementation
10
           14.    Bluefield shall develop and implement Project One, and shall perform
11
12   the required post-construction operations and maintenance, monitoring, and
13
     adaptive management activities in accordance with the terms set out in Appendix
14
15   A.
16
           15.    The Parties agree that Bluefield completed construction of Project
17
18   One and submitted a written Notice of Completion to the Trustees. The Trustees

19   have reviewed Project One and on September 4, 2014, sent a written notice of the
20
     Trustees’ determination that the Project has been so completed (Notice of
21
22   Approval of Completion). September 4, 2014, shall constitute the “Construction
23
     Completion Date.”
24
25
26
27
28   CONSENT DECREE                         - 22 -             U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   B. Development and Monitoring of Vegetation and Habitat
 2         16.    As more fully described in Appendix A, Bluefield shall develop and
 3
     monitor vegetation and habitat until September 4, 2024 (ten years from the
 4
 5   Construction Completion Date of Project One). Upon completion of the ten-year
 6
     period, Bluefield shall provide written Notice of Completion of Vegetation and
 7
 8   Habitat Development and Monitoring Obligations to the Trustees in accordance
 9   with Section XIX (Notices and Submissions). Within forty-five (45) days after
10
     receiving the Notice of Completion of Vegetation and Habitat Development and
11
12   Monitoring Obligations, the Trustees shall submit to Bluefield either (a) a written
13
     notice identifying specific deficiencies the Trustees determine must be corrected
14
15   for the vegetation and habitat development and monitoring obligations to be
16
     completed in accordance with Appendix A (Notice of Deficiencies); or (b) a
17
18   written notice of the Trustees’ determination that the vegetation and habitat

19   development and monitoring obligations are completed (Approval of Completion
20
     of Vegetation and Habitat Development and Monitoring Obligations). The date of
21
22   the Trustees’ Approval of Completion of Vegetation and Habitat Development and
23
     Monitoring Obligations for Project One shall constitute the “Vegetation and
24
25   Habitat Development and Monitoring Completion Date.”
26
27
28   CONSENT DECREE                         - 23 -             U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1         17.    In the event the Trustees identify, in a Notice of Deficiencies, specific

 2   deficiencies with Bluefield’s compliance with its obligations in Paragraph 16,
 3
     Bluefield shall correct the identified deficiencies and complete Project One in
 4
 5   accordance with Appendix A. Within sixty (60) days of Bluefield’s receipt of a
 6
     Notice of Deficiencies from the Trustees, or as otherwise allowed by the Trustees,
 7
 8   Bluefield shall submit to the Trustees an amended Notice of Completion of
 9   Vegetation and Habitat Development and Monitoring Obligations for review and
10
     response in accordance with this Paragraph.
11
12         18. To the extent there are any deficiencies identified by the Trustees
13
     regarding Project One, the Settling Defendant agrees to allow Bluefield access to
14
15   the Project One Site to complete Trustee-required actions even if such work
16
     requires Bluefield to conduct activities beyond the 10-year period contemplated
17
18   under the Master Lease Agreement, so long as any required actions comply with

19   all applicable laws.
20
21         19.    During the ten-year period described in Paragraphs 16-18, Bluefield
22   shall be responsible for undertaking corrective actions for any perturbation that
23
     affects the ecological integrity or function of Project One. Perturbations include
24
25   events with a foreseeable probability of occurrence (such as, for example, the
26
     beaching of an abandoned barge) but do not include “force majeure” events.
27
28    CONSENT DECREE                         - 24 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1         20.    Bluefield shall provide for continued maintenance and corrective

 2   actions in accordance with this Section until the Vegetation and Habitat
 3
     Development and Monitoring Completion Date, regardless of ownership of the
 4
 5   Project One Site. The Trustees recognize that the Project One Site may include
 6
     property that is owned by other parties. Bluefield recognizes that it is solely
 7
 8   responsible for securing the cooperation of other property owners in order to
 9   successfully complete and maintain Project One in accordance with Appendix A.
10
     Any failure by Bluefield to successfully complete or maintain Project One in
11
12   accordance with Appendix A resulting from disputes with other property owners
13
     shall not constitute a “force majeure” event.
14
15   C. Restoration Project Credits
16
           21.    Restoration Project One’s ecological value on the Construction
17
18   Completion Date was 46.9 DSAYs. Since that date, events at the Restoration

19   Project One Site have moderately diminished the ecological value of that project.
20
     The Trustees have revised the ecological value of the project, under the terms of
21
22   the Protocol, to its current ecological value of 43.95 DSAYs.
23
           22.    The City of Seattle purchased from Bluefield twenty-eight (28)
24
25   DSAYs credited by the Trustees in order to resolve the liability of the City of
26   Seattle as set forth in this Consent Decree. To the extent that any of the remaining
27
28   CONSENT DECREE                          - 25 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   DSAY credits (those in excess of the 28 credits) have not already been sold by

 2   Bluefield to other potentially responsible parties, Bluefield may use such
 3
     remaining DSAY credits credited by the Trustees to Project One and other
 4
 5   Restoration Projects to resolve the liability of other potentially responsible parties
 6
     in other settlements with the Trustees, subject to the limitations in Paragraph 24
 7
 8   below.
 9         23.    All funds to be paid pursuant to this Section shall be paid in
10
     accordance with the procedure set forth in Section XI (Stipulated Penalties).
11
12         24.    At any time until the Vegetation and Habitat Development and
13
     Monitoring Completion Date, the Trustees may re-evaluate the ecological
14
15   valuation of Restoration Project One and adjust any ecological values previously
16
     determined by the Trustees. The ecological valuation by the Trustees is to be made
17
18   at the unreviewable discretion of the Trustees and is not subject to Section X

19   (Dispute Resolution). The Trustees’ exercise of their discretion to re-evaluate the
20
     ecological value of Project One shall have no effect on the quantity or value of
21
22   DSAYs previously purchased by Settling Defendant.
23
           25. Bluefield agrees that it will not enter into any agreement with any other
24
25   potentially responsible party(ies) that provides ecological credits in an amount that
26   exceeds the remaining total ecological value of Restoration Project One set forth in
27
28    CONSENT DECREE                         - 26 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   Paragraph 21, and as adjusted according to the provisions of Paragraph 24. The

 2   ecological value of Restoration Project One will be determined in the sole and
 3
     unreviewable discretion of the Trustees.
 4
 5         26.    Bluefield will maintain a registry that will set forth the transfer of the
 6
     ecological credits of Restoration Project One in a manner to ensure that Bluefield
 7
 8   does not transfer ecological credits that exceed, at the time of the transfer, the
 9   available ecological credits assigned by the Trustees for Project One. Bluefield
10
     will provide Plaintiffs with an updated version of the registry every quarter
11
12   commencing the first quarter subsequent to the Effective Date.
13
     D. Reimbursement of Restoration Implementation Costs
14
15         27.    Bluefield agrees to reimburse the Trustees’ costs incurred in
16
     implementing and overseeing Restoration Project One. Settling Defendant shall
17
18   not be responsible for costs incurred by the Trustees in the Trustees’ work and

19   negotiations with Bluefield. Each year, beginning on the Effective Date of this
20
     Decree, the Trustees shall provide Bluefield with an invoice detailing their
21
22   unreimbursed costs through the prior calendar year of implementing and
23
     overseeing Restoration Project One. Within sixty (60) days of receipt of the
24
25   Trustees’ invoice, Bluefield shall reimburse the Trustees for those costs. If
26   Bluefield believes that any of the Trustees’ invoiced costs were not incurred in
27
28    CONSENT DECREE                          - 27 -            U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   implementing and overseeing Restoration Project One, Bluefield may invoke the

 2   Dispute Resolution provisions of Section X within sixty (60) days of receipt of the
 3
     Trustees’ invoice as to the disputed costs only; any costs for which Bluefield does
 4
 5   not invoke Dispute Resolution shall be paid within sixty (60) days of receipt of the
 6
     Trustees’ invoice. The last year for which the Trustees’ costs incurred in
 7
 8   implementing and overseeing the Project shall be reimbursed by Bluefield shall be
 9   the calendar year following the Vegetation and Habitat Development and
10
     Monitoring Completion Date.
11
12   E. General Project Development Provisions
13
           28.    Bluefield shall avoid taking any action that is inconsistent with this
14
15   Consent Decree and/or that would adversely affect Restoration Project One.
16
           29.    Bluefield shall undertake all activities required to address cultural
17
18   resource issues associated with Restoration Project One, including, as applicable,

19   consultation with tribes and the Washington State Department of Archaeology and
20
     Historic Preservation, conducting a background and project review by an
21
22   archaeologist who meets the U.S. Department of the Interior’s professional
23
     qualification standards at 36 C.F.R. Part 61, and conducting cultural resource
24
25   surveys or monitoring activities.
26
27
28   CONSENT DECREE                          - 28 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1         30.    To the extent there are any deficiencies at any Restoration Project as

 2   identified by the Trustees, Settling Defendant agrees to allow Bluefield access to
 3
     any Project and/or Project Site to complete Trustee-required actions even if such
 4
 5   work requires Bluefield to conduct activities beyond the 10-year period
 6
     contemplated under the Master Lease Agreement, so long as the Trustee-required
 7
 8   activities comply with all applicable laws.
 9         31.    For the time frame during which Bluefield is conducting activity
10
     related to Project One on the Project One Site, Bluefield will take the steps
11
12   necessary to ensure the Trustees’ access to the Project One Site.
13
           32.    The Trustees may conduct additional work, as they may deem
14
15   appropriate, at their own expense, on any of the Restoration Project Sites, so long
16
     as any additional work complies with all applicable laws. Bluefield shall provide
17
18   the Trustees with access to the Restoration Project Sites to conduct such work and

19   to monitor the condition of the Restoration Project Sites. If such work is
20
     conducted prior to completion of initial construction by Bluefield, the Trustees will
21
22   conduct any such work in a manner that does not hinder Bluefield’s timely
23
     completion of the Restoration Projects. The provisions of this Paragraph are
24
25   applicable to, and enforceable against, both Bluefield and the City of Seattle.
26
27
28   CONSENT DECREE                          - 29 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1         33.    In no event shall the Trustees perform any additional work that will

 2   interfere with Bluefield’s obligations under this Consent Decree, the construction,
 3
     maintenance, operation, or monitoring of the Restoration Projects, Settling
 4
 5   Defendant’s use of its properties, or that otherwise affects the performance criteria
 6
     of this Consent Decree.
 7
 8   F. Selection of Contractors
 9         34.     The selection of any contractor hereafter retained by Bluefield to
10
     perform any of the work required under this Consent Decree shall be subject to
11
12   Trustee approval. Bluefield shall notify the Trustees in writing of the name, title
13
     and qualifications of any contractor Bluefield proposes to retain, and of any
14
15   proposed changes in the selection of a contractor. The Trustees will notify
16
     Bluefield in writing of the approval or disapproval of a proposed contractor. The
17
18   Trustees’ assent to the proposed selection or change of a contractor may be

19   presumed unless the Trustees notify Bluefield in writing of their objection to the
20
     proposed selection or change within thirty (30) days of Bluefield’s written
21
22   selection notice.
23
     G. Performance Guarantee
24
25         35.     Performance Guarantees. Bluefield shall maintain a Performance
26   Guarantee for operation and maintenance of Restoration Project One in the amount
27
28    CONSENT DECREE                         - 30 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   of $208,442.63 as set forth in Appendix E1, beginning on or before the Effective

 2   Date of this Consent Decree and continuing until released as set forth in this sub-
 3
     Section, such that the Performance Guarantee is legally binding and fully effective.
 4
 5   Bluefield shall maintain a Performance Guarantee for adaptive management of
 6
     Restoration Project One in the amount of $46,000 as set forth in Appendix E2,
 7
 8   beginning on or before the Effective Date of this Consent Decree and continuing
 9   until released as set forth in this sub-Section, such that the Performance Guarantee
10
     is legally binding and fully effective.
11
12         36. Release of Performance Guarantee. Bluefield shall not release, cancel,
13
     or discontinue any Performance Guarantee provided for the Restoration Project
14
15   One except as provided pursuant to this sub-Section and as set forth in Appendices
16
     E1 and E2. If the Trustees issue the Approval of Completion of Vegetation and
17
18   Habitat Development And Monitoring Obligations in accordance with Paragraph

19   16, or if the Trustees otherwise so notify Bluefield in writing, Bluefield may
20
     thereafter release, cancel, or discontinue the Performance Guarantees for
21
22   Restoration Project One provided pursuant to this sub-Section and as described in
23
     Appendices E1 and E2. In the event of a dispute, Bluefield may release, cancel, or
24
25   discontinue the Performance Guarantee(s) required hereunder only in accordance
26   with the terms and conditions of the Performance Guarantee(s) or the final
27
28    CONSENT DECREE                           - 31 -          U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   administrative or judicial decision resolving such dispute pursuant to Section X

 2   (Dispute Resolution).
 3
           37.    Cancellation of Performance Guarantee. If at any time the Trustees
 4
 5   are notified by the Escrow Agent appointed pursuant to Appendix E1 that the
 6
     Escrow Agent intends to resign, then, unless Bluefield provides a substitute
 7
 8   performance guarantee mechanism that is acceptable to the Trustees no later than
 9   twenty (20) days prior to the impending resignation date, the Trustees shall be
10
     entitled (as of and after the date that is twenty (20) days prior to the impending
11
12   resignation) to immediately draw fully on the funds in the Escrow Account
13
     established pursuant to the Performance Guarantee in Appendix E1 without any
14
15   further notice to Bluefield. If at any time the Trustees are notified by the financial
16
     institution that issues the letter of credit in Appendix E2 that the financial
17
18   institution elects not to extend the letter of credit beyond the current expiration

19   date, then, unless Bluefield provides a substitute performance guarantee
20
     mechanism that is acceptable to the Trustees no later than twenty (20) days prior to
21
22   the impending expiration date, the Trustees shall be entitled (as of and after the
23
     date that is twenty (20) days prior to the impending expiration) to immediately
24
25   draw fully on any or all funds authorized in the letter of credit in Appendix E2
26   without any further notice to Bluefield.
27
28    CONSENT DECREE                          - 32 -             U. S. DEPARTMENT OF JUSTICE
                                                          Environment and Natural Resources Division
                                                                           7600 Sand Point Way NE
                                                                                  Seattle, WA 98115
 1         38.    Exercise of Performance Guarantees. In the event the Trustees

 2   determine that Bluefield has failed to conduct operation and maintenance of
 3
     Restoration Project One in accordance with Appendix A, then the Trustees may
 4
 5   issue a written notice (“Exercise of Performance Guarantee Notice”) to Bluefield
 6
     as set forth in Appendix E1. In the event the Trustees determine that Bluefield has
 7
 8   failed to conduct adaptive management of Restoration Project One in accordance
 9   with Appendix A or any Adaptive Management Plan, then the Trustees may issue a
10
     written notice (“Exercise of Performance Guarantee Notice”) to Bluefield. Any
11
12   Exercise of Performance Guarantee Notice issued by the Trustees will specify the
13
     grounds upon which such notice was issued and will provide Bluefield an
14
15   opportunity to remedy the deficiencies specified in the Exercise of Performance
16
     Guarantee Notice, which notice will be provided as set forth in Section XIX
17
18   (Notices and Submissions) and Appendix E1.

19         39.    Bluefield shall remedy, to the Trustees’ satisfaction, the deficiencies
20
     set forth in the Exercise of Performance Guarantee Notice within fifteen (15)
21
22   working days of receipt of such notice. If Bluefield has not remedied to the
23
     Trustees’ satisfaction the deficiencies set forth in the Exercise of Performance
24
25   Guarantee Notice within fifteen (15) working days of Bluefield’s receipt of such
26   notice, the Trustees may at any time thereafter exercise the Performance Guarantee
27
28   CONSENT DECREE                          - 33 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   established pursuant to this Section as the Trustees deem necessary (“Exercise of

 2   Performance Guarantee”) to complete the operation and maintenance or the
 3
     adaptive management, as applicable, of Restoration Project One. The Trustees will
 4
 5   notify Bluefield in writing (which writing may be electronic) if the Trustees
 6
     determine that an Exercise of Performance Guarantee is warranted under this
 7
 8   Paragraph.
 9         40.    Except as specifically provided elsewhere in this Consent Decree,
10
     Bluefield may invoke the procedures set forth in Section X (Dispute Resolution),
11
12   to dispute the Trustees’ Exercise of Performance Guarantee under Paragraph 38.
13
     However, notwithstanding Bluefield’s invocation of such dispute resolution
14
15   procedures, and during the pendency of any such dispute, the Trustees may in their
16
     sole discretion commence and continue an Exercise of Performance Guarantee
17
18   under Paragraphs 38 and 39 until the earlier of (1) the date that Bluefield remedies,

19   to the Trustees’ satisfaction, the circumstances giving rise to the Trustees’ issuance
20
     of the Exercise of Performance Guarantee Notice, or (2) the date that a final
21
22   decision is rendered in accordance with Section X (Dispute Resolution) requiring
23
     the Trustees to terminate such Exercise of Performance Guarantee. Following
24
25   either event, the Trustees shall cease obligating any further funds from the
26
27
28   CONSENT DECREE                          - 34 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   Performance Guarantee but shall not be required to repay any funds already

 2   obligated or spent by the Trustees.
 3
     H. Bluefield Indemnification; Insurance
 4
 5         41.    Plaintiffs do not assume any liability by entering into this Consent
 6
     Decree. Bluefield shall indemnify and hold harmless each of the Plaintiffs and/or
 7
 8   their agents, employees and representatives from any and all damage claims or
 9   causes of action arising from negligent or other wrongful acts or omissions of
10
     Bluefield and/or its officers, employees, agents, contractors, subcontractors,
11
12   representatives and any persons acting on its behalf or under its control in carrying
13
     out activities pursuant to this Consent Decree. Further, Bluefield agrees to pay
14
15   Plaintiffs all reasonable costs Plaintiffs incur, including but not limited to
16
     attorneys’ fees and other expenses of litigation and settlement, arising from or on
17
18   account of claims made against Plaintiffs based on negligent or other wrongful

19   acts or omissions of Bluefield or its officers, employees, agents, contractors,
20
     subcontractors, representatives and any persons acting on its behalf or under its
21
22   control, in carrying out activities pursuant to this Consent Decree. None of the
23
     Plaintiffs shall be held out as a party to any contract entered into by or on behalf of
24
25   Bluefield in carrying out activities pursuant to this Consent Decree. Neither
26   Bluefield nor any contractor or representative of Bluefield shall be considered an
27
28    CONSENT DECREE                          - 35 -             U. S. DEPARTMENT OF JUSTICE
                                                          Environment and Natural Resources Division
                                                                           7600 Sand Point Way NE
                                                                                  Seattle, WA 98115
 1   agent of any Plaintiff, and Bluefield shall require any contractor hereafter retained

 2   by Bluefield who performs work for Bluefield in carrying out activities pursuant to
 3
     this Consent Decree to affirmatively acknowledge that it is not acting as an agent
 4
 5   of any Plaintiff.
 6
           42.    Plaintiffs shall give Bluefield written notice of any claim for which
 7
 8   one or more Plaintiff plans to seek indemnification pursuant to Paragraph 41, and
 9   shall consult with Bluefield (including, but not limited to, responding to
10
     Bluefield’s reasonable requests for information regarding any proposed settlement
11
12   of that claim) prior to settling such claim.
13
           43.     Bluefield waives all claims against Plaintiffs for damages or
14
15   reimbursement or for set-off of any payments made or to be made to Plaintiffs,
16
     arising from or on account of any contract, agreement, or arrangement between
17
18   Bluefield and any person for performance of activities pursuant to this Consent

19   Decree, including, but not limited to, claims on account of construction delays. In
20
     addition, Bluefield shall indemnify and hold harmless Plaintiffs with respect to any
21
22   and all claims for damages or reimbursement arising from or on account of any
23
     contract, agreement, or arrangement between Bluefield and any person for
24
25   performance of activities pursuant to this Consent Decree, including, but not
26   limited to, claims on account of construction delays.
27
28    CONSENT DECREE                          - 36 -           U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1         44.     No later than fifteen (15) days before commencing any work on the

 2   Project Sites, Bluefield shall cause to be maintained comprehensive general
 3
     liability insurance and automobile liability insurance with limits of five million
 4
 5   dollars ($5,000,000), combined single limit. The Trustees shall be named
 6
     additional insureds on any such policies with respect to all liability arising out of
 7
 8   the activities performed by or on behalf of Bluefield pursuant to this Consent
 9   Decree. In addition, for the duration of this Consent Decree Bluefield shall satisfy,
10
     or shall ensure that their contractors or subcontractors satisfy, all applicable laws
11
12   and regulations regarding the provision of worker’s compensation insurance for all
13
     persons performing any work involved in implementing this Consent Decree. No
14
15   later than fifteen (15) days before commencing any work involved in implementing
16
     this Consent Decree, Bluefield shall provide to the Trustees certificates of such
17
18   insurance and copies of such insurance policies. Bluefield shall resubmit such

19   certificates and copies of policies each year on the anniversary of the Effective
20
     Date of this Consent Decree. If Bluefield demonstrates by evidence satisfactory to
21
22   the Trustees that any contractor or subcontractor maintains insurance equivalent to
23
     that described above, or insurance covering the same risks but in a lesser amount,
24
25   then, with respect to that contractor or subcontractor, Bluefield need provide only
26
27
28    CONSENT DECREE                          - 37 -            U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   that portion of the insurance described above that is not maintained by the

 2   contractor or subcontractor.
 3
     I. Stewardship
 4
 5         45.    Pursuant to the Appendix C (Master Lease Agreement), at least six (6)
 6
     months prior to the expiration of the Project Term (as defined in the Master Lease
 7
 8   Agreement), Bluefield agrees to pay Settling Defendant a one-time payment for the
 9   post-Project Term long term maintenance of each Restoration Project. Such long-
10
     term maintenance payment shall be calculated in accordance with the provisions of
11
12   the Master Lease Agreement.
13
       VIII. TERMS AND CONDITIONS APPLICABLE ONLY TO CITY OF
14                            SEATTLE
15
           46.    The terms and conditions set forth in this Section VIII are applicable
16
17   and enforceable against Settling Defendant only.
18
           47.    The Complaint states claims against Settling Defendant upon which
19
20   relief may be granted.
21
           48.    Nothing in this Consent Decree shall be construed as an admission of
22
23
     liability by Settling Defendant for any claims or allegations made in the Complaint

24   or in this Consent Decree.
25
           49.    This Consent Decree shall not be used as evidence of Settling
26
27   Defendant’s alleged liability in any action or proceeding other than an action or
28   CONSENT DECREE                         - 38 -             U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   proceeding to enforce the terms of this Consent Decree.

 2         50.    Settling Defendant and Bluefield entered into the Master Lease
 3
     Agreement. Under the Master Lease Agreement, one or more Restoration Projects
 4
 5   shall be developed on the Restoration Project Sites identified in the Master Lease
 6
     Agreement. Settling Defendant has funded a portion of the Restoration Projects by
 7
 8   purchasing twenty-eight (28) discounted service acre-year (“DSAY”) credits from
 9   Bluefield.
10
           51.    Settling Defendant will take the steps necessary to ensure the
11
12   permanency of all Restoration Projects and Project Sites, and to ensure the
13
     Trustees permanent access to all Restoration Project Sites.
14
15   A. Settling Defendant’s Stewardship Obligations
16
           52.    The Parties intend for the ecological functions provided by Project
17
18   One to be maintained in perpetuity. After the Vegetation and Habitat Development

19   and Monitoring Completion Date, Bluefield’s responsibility for Project One shall
20
     cease, and Settling Defendant shall be solely responsible for the Stewardship of
21
22   Project One and for maintaining its ecological function.
23
           53.    As part of the permanent Stewardship obligation, Settling Defendant
24
25   will grant an environmental covenant in the form set forth in Appendix D for each
26   Restoration Project to ensure all ecological functions provided by all Restoration
27
28   CONSENT DECREE                         - 39 -            U. S. DEPARTMENT OF JUSTICE
                                                       Environment and Natural Resources Division
                                                                        7600 Sand Point Way NE
                                                                               Seattle, WA 98115
 1   Projects will be maintained in perpetuity. Moreover, Settling Defendant will

 2   utilize all funds provided by Bluefield for Stewardship of the Restoration Projects,
 3
     as that term is defined, solely for the purpose of the Stewardship of the Restoration
 4
 5   Projects.
 6
           54. Settling Defendant shall avoid taking any action that is inconsistent with
 7
 8   this Consent Decree or that would adversely affect Project One.
 9
     B. Settling Defendant’s Impact on Restoration Projects
10
           55. In the event Settling Defendant’s use of or failure to maintain a
11
12   Restoration Project Site adversely affects the ecological function of a Restoration
13
     Project, Settling Defendant shall, within one hundred eighty (180) days of receipt
14
15   of written notification by the Trustees, restore or replace such ecological function
16
     of the Restoration Project. In the event that Settling Defendant fails to do so
17
18   within one hundred eighty (180) days of such notification, Settling Defendant will

19   provide an equal number of DSAYs that were lost as a consequence of Settling
20
     Defendant’s actions or omissions. The determination as to the number of DSAYs
21
22   lost will be at the unreviewable discretion of the Trustees. Settling Defendant may
23
     use credits derived from other Restoration Projects to provide the lost DSAYs. In
24
25   the alternative to providing lost DSAYs through habitat restoration along the LDW
26   or purchasing credits from a Restoration Project, Settling Defendant may provide
27
28   CONSENT DECREE                          - 40 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   funds to the Trustees in the amount of $125,000 for each lost DSAY. The decision

 2   whether to allow the Settling Defendant to provide habitat restoration along the
 3
     LDW, purchase Bluefield credits from a Restoration Project or to assess $125,000
 4
 5   for each unrealized DSAY will remain in the sole and unreviewable discretion of
 6
     the Trustees; PROVIDED that if Settling Defendant’s cost of performing habitat
 7
 8   restoration along the LDW would exceed $125,000 per DSAY, then the Trustees
 9   shall direct Settling Defendant to compensate for the lost DSAYs by either
10
     purchasing the quantity of DSAYs lost, or paying to the Trustees $125,000 for
11
12   each lost DSAY.
13
     C. Settling Defendant: Past Cost Reimbursement
14
15         56.      Within forty-five (45) days of the Effective Date, Settling Defendant
16
     will pay to the Trustees sums totaling $91,339.04 in damage assessment costs
17
18   through the Effective Date. These sums shall be paid in the following amounts and

19   particulars:
20
     Trustee:       National Oceanic and Atmospheric Administration
21
     Amount:        $73,997.74
22
23
     Trustee:       U.S. Department of the Interior
     Amount:        $12,045.71
24
25   Payments to NOAA and the U.S. Department of the Interior shall be made by
26
     FedWire Electronic Funds Transfer (“EFT”) to the U.S. Department of Justice
27
28    CONSENT DECREE                          - 41 -            U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   account in accordance with current EFT procedures. Payment shall be made in

 2   accordance with instructions provided to Settling Defendant by the Financial
 3
     Litigation Unit of the U S. Attorney’s Office of the Western District of
 4
 5   Washington. Any payments received by the Department of Justice after 4:00 p.m.
 6
     Eastern Standard Time shall be credited on the next business day. Settling
 7
 8   Defendant shall provide at least five days’ notice to the Financial Litigation Unit
 9   before making the transfer. Payments to the other Trustees shall be made by
10
     certified checks, bearing the notation “City of Seattle – Lower Duwamish
11
12   Waterway Assessment” in the amounts indicated and made payable and addressed
13
     as follows:
14
15   Trustee:      State of Washington
     Amount:       $3,404.04
16
     Payee:        State of Washington/Department of Ecology
17   Address:      State of Washington/Department of Ecology
18                 Attention: Fiscal Office
                   P.O. Box 47611
19                 Lacey, WA 98504-7611
20
     Trustee:      Suquamish Tribe
21
     Amount:       $1,891.55
22   Payee:        Suquamish Tribe
23
     Address:      Melody Allen
                   Suquamish Tribe
24                 Legal Department
25                 P.O. Box 498
                   Suquamish, WA 98392-0498
26
27
28   CONSENT DECREE                          - 42 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1         57.     At the time of each payment Settling Defendant will send notice that

 2   payment has been made to the Trustees and DOJ in accordance with Section XIX
 3
     (Notices and Submissions). Such notice will reference Lower Duwamish
 4
 5   Waterway NRDA, DOJ case number 90-11-3-07227/2, and the civil action
 6
     number.
 7
 8                                 IX. FORCE MAJEURE
 9         58.     “Force majeure,” for purposes of Settling Defendant’s and
10
     Bluefield’s obligations under this Consent Decree, is defined as any event arising
11
12   from causes beyond the control of the Party claiming Force Majeure (“Claiming
13
     Party”) (including Claiming Party’s contractors and sub-contractors, and any other
14
15   entity controlled by Bluefield or the City of Seattle) that delays or prevents the
16
     performance of any obligation under this Consent Decree despite the Claiming
17
18   Party’s best efforts to fulfill the obligation. The requirement that the Claiming

19   Party exercises “best efforts to fulfill the obligation” includes using best efforts to
20
     anticipate any potential force majeure event and use best efforts to address the
21
22   effects of any potential force majeure event (1) as it is occurring and (2) following
23
     the potential force majeure event, such that the delay is minimized to the greatest
24
25   extent possible. “Force majeure” does not include financial inability to fulfill the
26   obligation. The requirement that the Claiming Party exercises “best efforts to
27
28    CONSENT DECREE                          - 43 -             U. S. DEPARTMENT OF JUSTICE
                                                          Environment and Natural Resources Division
                                                                           7600 Sand Point Way NE
                                                                                  Seattle, WA 98115
 1   fulfill the obligation” also includes, where necessary, the filing of legal actions to

 2   compel contract performance in accordance with the design and schedule approved
 3
     by the Trustees herein.
 4
 5                a.     If any event occurs or has occurred that may delay the
 6
     performance of any obligation under this Consent Decree, whether or not caused
 7
 8   by a force majeure event, the Claiming Party shall notify the Trustees within
 9   fourteen (14) days of when the Claiming Party first knew that the event might
10
     cause a delay. Within thirty (30) days after notifying the Trustees, the Claiming
11
12   Party shall provide a written explanation and description of the reasons for the
13
     delay; the anticipated duration of the delay; all actions taken or to be taken to
14
15   prevent or minimize the delay; a schedule for implementation of any measures to
16
     be taken to prevent or mitigate the delay or the effect of the delay; and the rationale
17
18   for attributing such delay to a force majeure event (if the Claiming Party intends to

19   assert such a claim). The Claiming Party shall include with any notice all available
20
     documentation supporting its claim that the delay was attributable to a force
21
22   majeure event. Failure to comply with the above requirements will preclude the
23
     Claiming Party from asserting any claim of force majeure for that event.
24
25                b.     If the Trustees agree that the delay or anticipated delay is
26   attributable to a force majeure event, the time for performance of the obligations
27
28    CONSENT DECREE                          - 44 -            U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   under this Consent Decree that are affected by the force majeure event will be

 2   extended by the Trustees for such time as is necessary. An extension of the time
 3
     for performance of the obligations affected by the force majeure event shall not, of
 4
 5   itself, extend the time for performance of any other obligation. If the Trustees do
 6
     not agree that the delay or anticipated delay has been or will be caused by a force
 7
 8   majeure event, the Trustees will notify the Claiming Party in writing of their
 9   decision.
10
                  c.     If the Claiming Party elects to invoke the Dispute Resolution
11
12   procedures set forth in Section X regarding a claimed force majeure event, it shall
13
     do so no later than thirty (30) days after receipt of the Trustees’ notice of
14
15   disagreement. In any such proceeding the Claiming Party shall have the burden of
16
     demonstrating by a preponderance of the evidence that the delay or anticipated
17
18   delay has been or will likely be caused by a force majeure event, that the duration

19   of the delay or the extension sought was or will be warranted under the
20
     circumstances, that the Claiming Party exercised best efforts to fulfill the
21
22   obligation in question, that best efforts were exercised to avoid and mitigate the
23
     effects of the delay, and that the Claiming Party complied with the requirements of
24
25   this Paragraph. If the Claiming Party carries this burden, the delay at issue shall be
26
27
28    CONSENT DECREE                          - 45 -            U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   deemed not to be a violation by the Claiming Party of the affected obligation of

 2   this Consent Decree.
 3
                               X. DISPUTE RESOLUTION
 4
 5         59.    Unless otherwise expressly provided for in this Consent Decree, the
 6
     Dispute Resolution procedures of this Section shall be the exclusive mechanism to
 7
 8   resolve disputes arising under or with respect to this Consent Decree.
 9         60.    Any dispute which arises under or with respect to this Consent
10
     Decree shall in the first instance be the subject of informal negotiations between
11
12   the Trustees and Settling Defendant and/or Bluefield. The period for informal
13
     negotiations shall not exceed twenty-one (21) days from the time the dispute arises,
14
15   unless the parties to the dispute agree otherwise in writing. The dispute shall be
16
     considered to have arisen when the Trustees send Settling Defendant or Bluefield a
17
18   written notice specifying the nature of the dispute and requested relief (“Notice of

19   Dispute”), or Settling Defendant or Bluefield sends the Trustees a written Notice of
20
     Dispute.
21
22          61.   a.    If the Parties cannot resolve a dispute by informal negotiations
23
     within twenty-one (21) days as set forth under the preceding Paragraph, then the
24
25   position advanced by the Trustees shall be considered binding unless, within
26   twenty-one (21) days after the conclusion of the twenty-one (21) day informal
27
28   CONSENT DECREE                         - 46 -             U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   negotiation period (i.e. forty-two (42) days after the date of the Notice of Dispute),

 2   Settling Defendant or Bluefield invokes the formal dispute resolution procedures
 3
     of this Section by serving on the Trustees a written Statement of Position on the
 4
 5   matter in dispute, including, but not necessarily limited to, any factual data,
 6
     analysis or opinion supporting that position and any supporting documentation
 7
 8   relied upon by Settling Defendant or Bluefield.
 9                b.     Within twenty-one (21) days after receipt of Settling
10
     Defendant’s or Bluefield’s Statement of Position, the Trustees shall serve on
11
12   Settling Defendant or Bluefield their written Statement of Position, including, but
13
     not necessarily limited to, any factual data, analysis or opinion supporting that
14
15   position and all supporting documentation relied upon by the Trustees. Within
16
     twenty-one (21) days after receipt of the Trustees’ Statement of Position, Settling
17
18   Defendants or Bluefield may submit a Reply.

19                c.     An administrative record of the dispute shall be maintained by
20
     the Trustees and shall contain all Statements of Position and rebuttal(s), including
21
22   supporting documentation, submitted pursuant to this Section.
23
                  d.     The Trustees’ Statement of Position shall be binding upon
24
25   Settling Defendant and Bluefield unless, within twenty-one (21) days after receipt
26   of the Trustees’ Statement of Position, Settling Defendant or Bluefield file with the
27
28    CONSENT DECREE                         - 47 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   Court and serve on the parties in accordance with Section XIX (Notices and

 2   Submissions) a motion for judicial review of the decision setting forth the matter in
 3
     dispute, the efforts made by the parties to resolve it, the relief requested, and the
 4
 5   schedule, if any, within which the dispute must be resolved to ensure orderly
 6
     implementation of the Consent Decree. The motion shall also include any
 7
 8   supporting factual data, analysis, opinion, or documentation. The Trustees may
 9   file a response to Settling Defendant’s or Bluefield’s motion, and Settling
10
     Defendant or Bluefield may file a reply, in accordance with the schedule set forth
11
12   in the Local Rules for the Western District of Washington. The foregoing sentence
13
     notwithstanding, the Parties acknowledge that disputes may arise that require
14
15   judicial resolution on an expedited basis. In such cases, the Parties shall agree on
16
     an expedited schedule or, absent prompt agreement, any Party to the dispute may
17
18   petition the Court for the imposition of an expedited schedule.

19                e.     The Court may rule based on the administrative record
20
     (including the Trustees’ Statement of Position), with or without oral argument, and
21
22   shall review the Trustees’ Statements of Position or its resolution of the dispute
23
     under the standards of the Administrative Procedures Act.
24
25                f.     Except as expressly stated elsewhere in this Consent Decree,
26   any matter in dispute shall be reviewable by this Court.
27
28    CONSENT DECREE                          - 48 -             U. S. DEPARTMENT OF JUSTICE
                                                          Environment and Natural Resources Division
                                                                           7600 Sand Point Way NE
                                                                                  Seattle, WA 98115
 1         62.    The invocation of formal Dispute Resolution procedures under this

 2   Section shall not extend, postpone, or affect in any way any obligation of Settling
 3
     Defendant or Bluefield under this Consent Decree, not directly in dispute, unless
 4
 5   the Trustees or the Court agree otherwise. Stipulated Penalties with respect to the
 6
     disputed matter shall continue to accrue, but payment otherwise required under
 7
 8   Section XI shall be stayed pending resolution of the dispute. Notwithstanding the
 9   stay of payment, Stipulated Penalties shall continue to accrue from the first day of
10
     noncompliance with any applicable provision of this Consent Decree. In the event
11
12   that the Settling Defendant or Bluefield does not prevail on the disputed issue,
13
     Stipulated Penalties shall be assessed and paid as provided in Sections XI. In the
14
15   event that Bluefield does not prevail on the disputed issue, the Trustees may, at
16
     their discretion and in lieu of Stipulated Penalties, request disbursement from the
17
18   Escrow Agent of the Performance Guarantee attached to this Consent Decree as

19   Appendix E1 or from the financial institution providing the Performance
20
     Guarantees attached to this Consent Decree as Appendix E2, as applicable,
21
22   provided that the subject dispute relates to Bluefield’s failure to perform the
23
     operation and maintenance or adaptive management of Restoration Project One in
24
25   accordance with Appendix A.
26
27
28    CONSENT DECREE                         - 49 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1                           XI. STIPULATED PENALTIES
 2         63.    Settling Defendant and Bluefield shall be liable for stipulated
 3
     penalties for failure to comply with the requirements of this Consent Decree as
 4
 5   specified below, unless excused under Section IX (Force Majeure). In the event
 6
     that Settling Defendant or Bluefield fails to meet a requirement in this Decree
 7
 8   (subject to any modifications agreed to under Section XXII) and any delay is not
 9   excused through operation of the provisions of Section IX (Force Majeure), then
10
     Settling Defendant or Bluefield (“non-compliant Party”) shall pay stipulated
11
12   penalties per violation per day as follows:
13
           Period of Noncompliance          Penalty per Violation per Day
14
15                1st through 14th day                   $500
16
                  15th through 30th day                  $750
17
18                31st day and beyond                    $1,000

19   Nothing in this Decree prevents the simultaneous accrual of separate penalties for
20
     separate violations of this Decree.
21
22                b.    All penalties shall begin to accrue on the day after the complete
23
     performance is due or the day a violation occurs, and shall continue to accrue
24
25   through the final day of the correction of the noncompliance or completion of the
26   activity. Following the Trustees’ determination that a Party has failed to comply
27
28   CONSENT DECREE                          - 50 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   with a requirement of this Consent Decree, the Trustees may give the non-

 2   compliant Party written notification of the same and describe the noncompliance.
 3
     The Trustees may send the non-compliant Party a written demand for the payment
 4
 5   of the penalties. However, penalties shall accrue as provided in the preceding
 6
     Paragraph regardless of whether the Trustees have notified the non-compliant
 7
 8   Party of the violation.
 9                c.     Payments under this Section shall be made as follows: 40% of
10
     the total to the United States; 20% of the total to the State; 20% of the total to the
11
12   Suquamish Tribe; and 20% of the total to the Muckleshoot Indian Tribe. Payments
13
     under this Section shall be made using the procedures for Past Cost
14
15   Reimbursement in Paragraphs 56 and 57.
16
                  d.     All penalties accruing under this Section shall be due and
17
18   payable within thirty (30) days of the non-compliant Party’s receipt from the

19   Trustees of a demand for payment of the penalties, unless the non-compliant Party
20
     invokes the Dispute Resolution procedures under Section X (Dispute Resolution).
21
22                e.     The non-compliant Party may dispute the Trustees’ right to the
23
     penalties identified under Subparagraph a above by invoking the procedures of
24
25   Section X (Dispute Resolution). The payment of penalties shall not alter in any
26   way the non-compliant Party’s other obligations under this Consent Decree
27
28    CONSENT DECREE                          - 51 -             U. S. DEPARTMENT OF JUSTICE
                                                          Environment and Natural Resources Division
                                                                           7600 Sand Point Way NE
                                                                                  Seattle, WA 98115
 1         64. Penalties shall continue to accrue as provided in Paragraph 63 during

 2   any dispute resolution period, but need not be paid until the following:
 3
                  a.     If the dispute is resolved by agreement or by a decision of the
 4
 5   Trustees that is not appealed to this Court, accrued penalties determined to be
 6
     owing shall be paid to the Trustees within fifteen (15) days of the agreement or the
 7
 8   receipt of the Trustees’ decision or order;
 9                b.     If the dispute is appealed to this Court and the Trustees prevail
10
     in whole or in part, the non-compliant Party shall pay all accrued penalties
11
12   determined by the Court to be owed to the Trustees within sixty (60) days of
13
     receipt of the Court’s decision or order, except as provided in Subparagraph c
14
15   below;
16
                  c.     If the District Court’s decision is appealed by any Party, the
17
18   non-compliant Party shall pay all accrued penalties determined by the District

19   Court to be owing to the Trustees into an interest-bearing escrow account within
20
     sixty (60) days of receipt of the Court’s decision or order. Penalties shall be paid
21
22   into this account as they continue to accrue, at least every sixty (60) days. Within
23
     fifteen (15) days of receipt of the final appellate court decision, the escrow agent
24
25   shall pay the balance of the account to the Trustees as described in Paragraph 63,
26   or to Settling Defendant or Bluefield to the extent that they prevail.
27
28    CONSENT DECREE                         - 52 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1         65.    If the non-compliant Party fails to pay stipulated penalties when due,

 2   Plaintiffs may institute proceedings to collect the penalties, as well as interest. The
 3
     non-compliant Party shall pay Interest on the unpaid balance as provided in
 4
 5   Paragraph 69, which shall begin to accrue on the date of demand made pursuant to
 6
     Paragraph 63.
 7
 8         66.    If the Plaintiffs bring a motion or a separate action in court to enforce
 9   this Decree and prevail, Plaintiffs shall be entitled to recover from the non-
10
     compliant Party their reasonable costs of such motion or action, including but not
11
12   limited to costs of attorney time.
13
           67. Payments made under this Section are in addition to any other remedies
14
15   or sanctions available to Plaintiffs by virtue of the non-compliant Party’s failure to
16
     comply with the requirements of this Decree, except in the event that Trustees elect
17
18   to exercise a Performance Guarantee pursuant to Section VII. If the Trustees elect

19   to exercise a Performance Guarantee, the Trustees will not enforce the stipulated
20
     penalties to the extent the stipulated penalties are assessed on the same basis as the
21
22   Performance Guarantee is exercised.
23
           68.    Notwithstanding any other provision of this Section, Plaintiffs may, in
24
25   their unreviewable discretion, waive payment of any portion of the stipulated
26   penalties that have accrued pursuant to this Decree. Payment of stipulated
27
28    CONSENT DECREE                         - 53 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   penalties does not excuse Settling Defendant or Bluefield from payment as

 2   required by Sections VII and VIII or from performance of any other requirement of
 3
     this Consent Decree.
 4
 5                  XII. FAILURE TO MAKE TIMELY PAYMENTS
 6
           69.     If Bluefield or Settling Defendant fails to make any payment pursuant
 7
 8   to this Consent Decree by the required due date, interest shall be assessed at the
 9   rate specified for interest on investments of the EPA Hazardous Substance
10
     Superfund established by 26 U.S.C. § 9507, compounded annually on October 1 of
11
12   each year in accordance with 42 U S.C. § 9607(a). The applicable rate of interest
13
     is the rate in effect at the time the interest accrues. The rate of interest is subject to
14
15   change on October 1 of each year. Interest on late payments shall accrue
16
     beginning on the date of entry of the Consent Decree through the date on which the
17
18   payment is made.

19             XIII. ACCESS TO INFORMATION AND PROJECT SITE
20
           70.     To facilitate the Trustees’ oversight responsibilities, Settling
21
22   Defendant and Bluefield will provide the Trustees full access to the Restoration
23
     Projects for purposes of inspecting or observing Bluefield’s progress in
24
25   implementing the Projects.
26
27
28    CONSENT DECREE                           - 54 -             U. S. DEPARTMENT OF JUSTICE
                                                           Environment and Natural Resources Division
                                                                            7600 Sand Point Way NE
                                                                                   Seattle, WA 98115
 1         71.     Commencing upon the date of lodging of this Consent Decree,

 2   Settling Defendant and Bluefield agree to provide the Trustees and their
 3
     contractors’ access at all reasonable times to the Restoration Project Sites and to
 4
 5   any property under the control of Settling Defendant and Bluefield to which access
 6
     is required for the oversight or implementation of any Restoration Project. Each
 7
 8   Trustee shall have the authority to enter any Restoration Project Site at any
 9   reasonable time, and move about such properties in a reasonable manner, including
10
     compliance with all safety requirements, for the purposes of overseeing the
11
12   requirements of the Restoration Projects, including, but not limited to:
13
                  a.     Monitoring and assessing progress on the planning,
14
15   development, maintenance and monitoring of the Projects;
16
                  b.     Verifying any data or information submitted to the Trustees;
17
18                c.     Inspecting and copying records, operation logs, contracts or

19   other documents maintained or generated by Bluefield or its contractors hereafter
20
     retained to perform work undertaken pursuant to any Restoration Project; and
21
22                d.     Conducting such tests, investigations or sample collections as
23
     deemed necessary to monitor compliance with any Restoration Project, investigate
24
25   or assess contamination at or near the Restoration Project Sites, or to assist in
26   further identifying and quantifying natural resource injuries requiring restoration
27
28    CONSENT DECREE                         - 55 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   actions and in planning and carrying out further restoration actions. Settling

 2   Defendant shall be provided with copies of all data, sampling results and
 3
     reports/documentation of any tests, investigations or sampling conducted under
 4
 5   this Paragraph provided it is not otherwise privileged.
 6
           72.    Plaintiffs may direct that Bluefield use a camera, sound recording
 7
 8   device or other type of equipment to record the work done on any Restoration
 9   Project or injury to natural resources and provide copies of any such recordings to
10
     the Trustees and Settling Defendant provided it is not otherwise privileged.
11
12   Bluefield may retain a copy of any such photographs or video recordings. Trustees
13
     may also use their own camera, sound recording device, or other type of equipment
14
15   to record the work done for any Restoration Project or injury to natural resources.
16
     Settling Defendant shall be provided with a copy of any such recordings made by
17
18   the Trustees provided it is not otherwise privileged.

19                 XIV. COVENANT NOT TO SUE BY PLAINTIFFS
20
           73.    Except as specifically provided in Section XV (Reservations of
21
22   Rights) below, Plaintiffs covenant not to sue or to take administrative action
23
     against Settling Defendant pursuant to Section 107(a) of CERCLA, 42 U.S.C. §
24
25   9607(a); Chapter 70.l05D RCW; Section 311 of the Clean Water Act (CWA), 33
26   U.S.C. § 1321; Section 1002(a) of the Oil Pollution Act of 1990 (OPA), 33 U.S.C.
27
28   CONSENT DECREE                          - 56 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   § 2702(a); or any applicable tribal law, to recover Covered Natural Resource

 2   Damages. This Covenant Not to Sue will take effect upon Settling Defendant’s
 3
     complete payment of costs pursuant to Section VIII.C (Settling Defendant: Past
 4
 5   Cost Reimbursement) and continue in effect conditioned upon the satisfactory
 6
     performance by Settling Defendant of its obligations under this Consent Decree.
 7
 8   This covenant not to sue extends only to Settling Defendant and its successors and
 9   assigns, and does not extend to any other person.
10
                            XV. RESERVATIONS OF RIGHTS
11
12         74.     Plaintiffs reserve, and this Consent Decree is without prejudice to, all
13
     rights against Settling Defendant with respect to all matters not expressly included
14
15   within the Covenant Not to Sue by Plaintiffs in Section XIV. Notwithstanding any
16
     other provision of this Consent Decree, Plaintiffs reserve all rights against Settling
17
18   Defendant with respect to:

19                a.     liability for costs of response incurred or to be incurred by
20
     Plaintiffs under any federal or State statute;
21
22                b.     liability for damages to natural resources (including assessment
23
     costs) as in defined 42 U.S.C. §§ 9601(6 ) & (16) that are not expressly included
24
25   within the Covenant Not to Sue by Plaintiffs in Section XIV;
26
27
28    CONSENT DECREE                          - 57 -            U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1                c.     liability for damages to natural resources (including assessment

 2   costs) as in defined 42 U.S.C. §§ 9601(6) & (16) within the Lower Duwamish
 3
     Waterway or Elliott Bay resulting from new releases of hazardous substances or
 4
 5   pollutants from Settling Defendant’s operations after the Effective Date of this
 6
     Consent Decree, or resulting from the Settling Defendant’s transportation,
 7
 8   treatment, storage, or disposal, or the arrangement for the transportation, treatment,
 9   storage, or disposal of hazardous substances or pollutants at or in connection with
10
     the Lower Duwamish Waterway, after signature of this Consent Decree;
11
12                d.     liability for injunctive relief or administrative order
13
     enforcement under any federal or State statute;
14
15                e.     liability for costs incurred or to be incurred by the Agency for
16
     Toxic Substances and Disease Registry in or regarding the Lower Duwamish
17
18   Waterway or Elliott Bay;

19                f.     additional claims for Covered Natural Resource Damages if
20
     conditions, factors or information in the Lower Duwamish Waterway or Elliott
21
22   Bay, not known to the Trustees as of the Effective Date, are discovered that,
23
     together with any other relevant information, indicate that there is a threat to the
24
25   environment, or injury to, destruction of, or loss of natural resources of a type
26   unknown, or of a magnitude significantly greater than was known, as of the
27
28    CONSENT DECREE                          - 58 -            U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   Effective Date (for purposes of this Subparagraph, information known to the

 2   Trustees shall consist of any information in the files of, or otherwise in the
 3
     possession of any one of the individual Trustees, or their contractors or consultants
 4
 5   who worked on the Trustees’ natural resource damages assessment and liability
 6
     allocation projects);
 7
 8                g.     criminal liability to the United States or State; and
 9                h.     claims in this action or in a new action based on a failure of
10
     Settling Defendant to satisfy the requirements of this Consent Decree.
11
12          XVI. COVENANT NOT TO SUE BY SETTLING DEFENDANT
13
           75.     Settling Defendant covenants not to sue and agrees not to assert any
14
15   claims or causes of action against the United States, the State, the Suquamish
16
     Tribe, and the Muckleshoot Indian Tribe, or their contractors or employees,
17
18   relating to Covered Natural Resource Damages. Settling Defendant reserves, and

19   this Consent Decree is without prejudice to, all rights with respect to all matters not
20
     expressly included within this Covenant Not to Sue, including all rights with
21
22   respect to all matters reserved in Section XV (Reservation of Rights).
23
       XVII. EFFECT OF SETTLEMENT; CONTRIBUTION PROTECTION
24
25         76.     Nothing in this Consent Decree shall be construed to create any rights
26   in, or grant any cause of action to, any person not a Party to this Consent Decree.
27
28    CONSENT DECREE                         - 59 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   The preceding sentence shall not be construed to waive or nullify any rights that

 2   any person not a signatory to this decree may have under applicable law. Each of
 3
     the Parties expressly reserves any and all rights (including, but not limited to, any
 4
 5   right to contribution), defenses, claims, demands, and causes of action they each
 6
     may have with respect to any matter, transaction, or occurrence relating in any way
 7
 8   to the Lower Duwamish Waterway against any person not a Party hereto. Nothing
 9   in this Consent Decree diminishes the right of the United States, pursuant to
10
     Section 113(f)(2) and (3) of CERCLA, 42 U.S.C. § 9613(f)(2)-(3), to pursue any
11
12   such persons to obtain additional relief (including response action, response costs,
13
     and natural resource damages) and to enter into settlements that give rise to
14
15   contribution protection pursuant to Section 113(f)(2).
16
           77.     The Parties agree, and by entering this Consent Decree this Court
17
18   finds, that this settlement constitutes a judicially-approved settlement for purposes

19   of Section 113(f)(2), and that Settling Defendant is entitled, as of the Effective
20
     Date of this Consent Decree, to protection from contribution actions or claims as
21
22   provided by CERCLA Section 1l3(f)(2), 42 U.S.C. § 96l3(f)(2), and RCW
23
     70.105D.040(4)(d), or as may be otherwise provided by law, for Covered Natural
24
25   Resource Damages; provided, however, that if Plaintiffs exercise their rights under
26   the reservations in Section XV, other than in Paragraphs 74(g) (criminal liability)
27
28    CONSENT DECREE                         - 60 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   and 74(h) (failure to satisfy a requirement of this Consent Decree), the contribution

 2   protection afforded by this Consent Decree will no longer include those matters
 3
     that are within the scope of the exercised reservation.
 4
 5         78.    Settling Defendant agrees that it will notify the Trustees and the
 6
     United States in writing no later than sixty (60) days before bringing a suit or claim
 7
 8   for contribution for Covered Natural Resource Damages. Settling Defendant also
 9   will notify the Trustees of any settlement of its claims (regardless of whether the
10
     claim is filed or unfiled) for contribution for Covered Natural Resource Damages.
11
12   Settling Defendant also agrees that it will notify the Trustees and the United States
13
     in writing within ten (10) days of service of a complaint or claim upon Settling
14
15   Defendant relating to a suit or claim for contribution for Covered Natural Resource
16
     Damages. In addition, Settling Defendant will notify the Trustees and the United
17
18   States within ten (10) days of service or receipt of any Motion for Summary

19   Judgment and within ten (10) days of receipt of any order from a court setting a
20
     case for trial for matters related to this Decree.
21
22         79.     In any subsequent administrative or judicial proceeding initiated by
23
     Plaintiffs for injunctive relief, recovery of response costs, or other appropriate
24
25   relief other than Covered Natural Resource Damages, Settling Defendant shall not
26   assert, nor may it maintain, any defense or claim based upon the principles of
27
28    CONSENT DECREE                          - 61 -             U. S. DEPARTMENT OF JUSTICE
                                                          Environment and Natural Resources Division
                                                                           7600 Sand Point Way NE
                                                                                  Seattle, WA 98115
 1   waiver, res judicata, collateral estoppel, issue preclusion, claim-splitting, or other

 2   defenses based upon any contention that the claims raised by Plaintiffs in the
 3
     subsequent proceeding were or should have been brought in the instant case;
 4
 5   provided, however, that nothing in this Paragraph affects the enforceability of the
 6
     Covenants Not to Sue set forth in Sections XIV and XVI.
 7
 8                         XVIII. RETENTION OF RECORDS
 9         80.     Until ten (10) years after Settling Defendant’s and Bluefield’s receipt
10
     of the Trustees’ notification pursuant to Paragraph 16 (Approval of Completion of
11
12   Vegetation and Habitat Development And Monitoring Obligations), Settling
13
     Defendant and Bluefield shall preserve and retain all non-identical copies of
14
15   records and documents (including records or documents in electronic form) now in
16
     their possession or control or which come into its possession or control that relate
17
18   in any manner to its liability under CERCLA with respect to the Lower Duwamish

19   Waterway. Settling Defendant and Bluefield must also retain, and instruct their
20
     respective contractors and agents to preserve, for the same period of time specified
21
22   above all non-identical copies of the last draft or final version of any documents or
23
     records (including documents or records in electronic form) now in their
24
25   possession or control or which come into their possession or control that relate in
26   any manner to the performance of the Project, provided, however, that Settling
27
28    CONSENT DECREE                          - 62 -             U. S. DEPARTMENT OF JUSTICE
                                                          Environment and Natural Resources Division
                                                                           7600 Sand Point Way NE
                                                                                  Seattle, WA 98115
 1   Defendant and Bluefield (and their contractors and agents) must respectively

 2   retain, in addition, copies of all data generated during the performance of the Work
 3
     and not contained in the aforementioned documents required to be retained. Each
 4
 5   of the above record retention requirements shall apply respectively and
 6
     individually to Settling Defendant and Bluefield, regardless of any corporate
 7
 8   retention policy to the contrary.
 9         81.     At the conclusion of this document retention period, Settling
10
     Defendant and Bluefield shall each respectively notify the Trustees at least ninety
11
12   (90) days prior to the destruction of any such records or documents, and, upon
13
     written request by the Trustees, Settling Defendant and Bluefield shall deliver any
14
15   such non-privileged records or documents to the Trustees. Settling Defendant and
16
     Bluefield may assert that certain documents, records and other information are
17
18   privileged under the attorney-client privilege or any other privilege recognized by

19   federal law. If Settling Defendant or Bluefield asserts such a privilege, it shall
20
     provide Plaintiffs with the following: (1) the title of the document, record, or
21
22   information; (2) the date of the document, record, or information; (3) the name and
23
     title of the author of the document, record, or information; (4) the name and title of
24
25   each addressee and recipient; (5) a description of the subject of the document,
26   record, or information; and (6) the privilege asserted by Settling Defendant or
27
28    CONSENT DECREE                         - 63 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   Bluefield. However, no documents, reports or other information created or

 2   generated pursuant to the requirements of the Consent Decree shall be withheld on
 3
     the grounds that they are privileged.
 4
 5         82.     Settling Defendant hereby certifies individually that, to the best of its
 6
     knowledge and belief, after a reasonable inquiry that fully complies with the
 7
 8   Federal Rules of Civil Procedure, it has not altered, mutilated, discarded, destroyed
 9   or otherwise disposed of any records, documents or other information (other than
10
     identical copies) relating to its potential liability regarding the Site since
11
12   notification of potential liability by any Trustee.
13
                           XIX. NOTICES AND SUBMISSIONS
14
15         83.     Whenever notice is required to be given or a document is required to
16
     be sent by one Party to another under the terms of this Decree, it will be directed to
17
18   the individuals at the addresses specified below, unless those individuals or their

19   successors give notice of a change to the other Parties in writing. Written notice as
20
     specified constitutes complete satisfaction of any written notice requirement of the
21
22   Decree for Plaintiffs, Settling Defendant, and Bluefield.
23
     As to the United States and as to DOJ:
24
25   Chief, Environmental Enforcement Section
     Environment and Natural Resources Division
26   U.S. Department of Justice
27   P.O. Box 7611
28    CONSENT DECREE                           - 64 -             U. S. DEPARTMENT OF JUSTICE
                                                           Environment and Natural Resources Division
                                                                            7600 Sand Point Way NE
                                                                                   Seattle, WA 98115
 1   Washington, D.C. 20044-7611
     (DJ #90-11-3-07227/2)
 2
 3   Michael J. Zevenbergen
     U.S. Department of Justice
 4
     c/o NOAA/Damage Assessment
 5   7600 Sand Point Way, NE
 6
     Seattle, WA 98115

 7   As to NOAA:
 8
     Laurie Lee
 9   NOAA Office of General Counsel
10   501 W. Ocean Blvd., Suite 4470
     Long Beach, CA. 90802
11
12   As to the United States Department of the Interior:
13
     Deirdre Donahue
14   U.S. Department of the Interior
15   Office of the Solicitor
     601 SW 2nd Avenue, Suite 1950
16
     Portland, OR 97204
17
18   Jeff Krausmann
     U.S. Fish & Wildlife Service
19   510 Desmond Dr. SE, Suite 102
20   Lacey, WA 98503-1263
21
     As to the State:
22
23
     Donna Podger
     Toxics Cleanup Program
24   State of Washington
25   P.O. Box 47600
     Olympia, WA 98504-7600
26
27
28    CONSENT DECREE                        - 65 -            U. S. DEPARTMENT OF JUSTICE
                                                       Environment and Natural Resources Division
                                                                        7600 Sand Point Way NE
                                                                               Seattle, WA 98115
 1   As to the Suquamish Tribe:

 2   Melody Allen
 3   Suquamish Tribe
     Legal Department
 4
     P.O. Box 498
 5   Suquamish, WA 98392-0498
 6
     As to the Muckleshoot Indian Tribe:
 7
 8   Mr. Robert L Otsea, Jr.
     Office of the Tribal Attorney
 9   Muckleshoot Indian Tribe
10   39015 172nd Avenue S.E.
     Auburn, WA 98002
11
12   As to Settling Defendant:
13
     Pete Rude
14   PO Box 34018
15   Seattle, WA 98124-4018
     pete.rude@seattle.gov
16
17   Laura Wishik, Assistant City Attorney
18   City of Seattle
     600 Fourth Avenue, 4th Floor
19   P.O. Box 94769
20   Seattle, WA 98124-4769
     laura.wishik@seattle.gov
21
22   As to Bluefield:
23
     Kevin P. Tierney
24   General Counsel
25   EarthCon Consultants, Inc. (on behalf of Bluefield Holdings, Inc.)
     1880 West Oak Parkway, Suite 106
26   Marietta, GA 30062
27
28   CONSENT DECREE                          - 66 -          U. S. DEPARTMENT OF JUSTICE
                                                      Environment and Natural Resources Division
                                                                       7600 Sand Point Way NE
                                                                              Seattle, WA 98115
 1                        XX. RETENTION OF JURISDICTION
 2         84.     This Court retains jurisdiction over both the subject matter of this
 3
     Consent Decree and the Parties for the duration of the performance of the terms
 4
 5   and provisions of this Consent Decree for the purpose of enabling any of the
 6
     Parties to apply to the Court at any time for such further order, direction, and relief
 7
 8   as may be necessary or appropriate for the construction or modification of this
 9   Consent Decree, or to effectuate or enforce compliance with its terms, or to resolve
10
     disputes in accordance with Section X (Dispute Resolution) hereof.
11
12                         XXI. INTEGRATION/APPENDICES
13
           85.     This Decree and its appendices constitute the final, complete, and
14
15   exclusive agreement and understanding with respect to the settlement embodied in
16
     this Decree. The Parties acknowledge that there are no representations,
17
18   agreements, or understandings relating to the settlement other than those expressly

19   contained in this Decree. The terms “Consent Decree” and “Decree” as used
20
     herein include the appendices to this Consent Decree, unless expressly indicated to
21
22   the contrary. The following appendices are attached to and incorporated into this
23
     Consent Decree:
24
25   Appendix A = Project Scope of Work
26   Appendix B = Legal Description of Restoration Project One
27
28    CONSENT DECREE                         - 67 -             U. S. DEPARTMENT OF JUSTICE
                                                         Environment and Natural Resources Division
                                                                          7600 Sand Point Way NE
                                                                                 Seattle, WA 98115
 1   Appendix C = Master Lease Agreement

 2   Appendix D = Environmental Covenants
 3
     Appendix E1 = Maintenance Performance Guarantee (Escrow Agreement)
 4
 5   Appendix E2 = Adaptive Management Performance Guarantee (Letter of Credit)
 6
     Appendix F = Legal Description and/or Identification of Released Facilities
 7
 8                               XXII. MODIFICATION
 9         86.    No material modifications shall be made to any requirement under
10
     this Consent Decree without written notification to and written approval of the
11
12   United States Department of Justice and the Trustees, Settling Defendant,
13
     Bluefield, and the Court. Modifications to this Consent Decree exclusive of the
14
15   appendices incorporated within that do not materially alter the terms of this
16
     Consent Decree may be made by written agreement between the United States
17
18   Department of Justice, the Trustees, Settling Defendant, and/or Bluefield.

19   Modifications to any of the appendices to this Consent Decree that do not
20
     materially alter any of the terms of this Consent Decree may be made by written
21
22   agreement between the Trustees, Settling Defendant, and/or Bluefield.
23
                                 XXIII. ENFORCEMENT
24
25         87.    The requirements of this Consent Decree, including but not limited to
26   deadlines, schedules and Project designs, are independently enforceable. Any
27
28   CONSENT DECREE                         - 68 -             U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   delay or failure of the Trustees to enforce any requirement will not preclude or

 2   prejudice the subsequent enforcement of the same or another requirement.
 3
         XXIV. LODGING AND OPPORTUNITY FOR PUBLIC COMMENT
 4
 5         88.    This Decree will be lodged with the Court for a period of not less
 6
     than thirty (30) days for public notice and comment. Plaintiffs each reserve the
 7
 8   right to withdraw or withhold their consent if the comments regarding the Decree
 9   disclose facts or considerations that indicate this Decree is inappropriate, improper,
10
     or inadequate. Settling Defendant and Bluefield consent to the entry of this Decree
11
12   without further notice.
13
           89.    If for any reason this Court does not approve this Decree in the form
14
15   presented, this Decree may be voided at the sole discretion of any Party, and the
16
     terms of the agreement may not be used as evidence in any litigation among the
17
18   Parties.

19                             XXV. SIGNATORIES/SERVICE
20
           91.    The Assistant Attorney General for the Environment and Natural
21
22   Resources Division of the United States Department of Justice and each
23
     undersigned representative of the State, the Suquamish Tribe, the Muckleshoot
24
25   Indian Tribe, Settling Defendant, and Bluefield certifies that he or she is authorized
26   to enter into the terms and conditions of this Decree and to execute and bind
27
28    CONSENT DECREE                         - 69 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   legally the Party that he or she represents to this document.

 2         92.    Settling Defendant and Bluefield agree not to oppose entry of this
 3
     Decree by this Court or to challenge any provision of this Decree unless any
 4
 5   Plaintiff has notified Settling Defendant and Bluefield in writing that it no longer
 6
     supports entry of the Decree.
 7
 8         93.    Settling Defendant and Bluefield will identify on the attached
 9   signature page the name and address of an agent who is authorized to accept
10
     service of process by mail on behalf of each of them with respect to all matters
11
12   relating to this Decree. Settling Defendant and Bluefield agree to accept service in
13
     that manner and to waive the formal service requirements set forth in Rule 4 of the
14
15   Federal Rules of Civil Procedure and any applicable local rules of this Court,
16
     including but not limited to service of a summons. Settling Defendant need not file
17
18   an answer to the complaint in this action unless or until the Court expressly

19   declines to enter this Decree.
20
                                XXVI. FINAL JUDGMENT
21
22         94.    Upon approval and entry of this Consent Decree by the Court, this
23
     Consent Decree shall constitute a final judgment between and among the United
24
25   States, the State, the Suquamish Tribe, the Muckleshoot Indian Tribe, Settling
26   Defendant, and Bluefield. The Court finds that there is no just reason for delay and
27
28   CONSENT DECREE                          - 70 -            U. S. DEPARTMENT OF JUSTICE
                                                        Environment and Natural Resources Division
                                                                         7600 Sand Point Way NE
                                                                                Seattle, WA 98115
 1   therefore enters this judgment as a final judgment under Fed. R. Civ. P. 54 and
 2
     58. SO ORDERED THIS 7th DAY OF May, 2021.
 3
 4
 5
 6                                      A
                                    ___________________________
                                    JAMES L. ROBART
 7                                  UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   CONSENT DECREE                        - 71 -            U. S. DEPARTMENT OF JUSTICE
                                                      Environment and Natural Resources Division
                                                                       7600 Sand Point Way NE
                                                                              Seattle, WA 98115
 1     Signature Page for Consent Decree regarding the Lower Duwamish Waterway

 2
 3
     FOR THE STATE OF WASHINGTON:
 4
 5
 6
 7
                                                      (6LJQDWXUH
           
     Date: ___________     ___________________________
 8
                           5HEHFFD6/DZVRQ3(/+*
 9                         $FWLQJ3URJUDP0DQDJHU
10                         Department of Ecology
11
12
13
14                                           (6LJQDWXUH
     Date: ___________     ___________________________
15                         NELS JOHNSON
                           Assistant Attorney General
16
                           State of Washington
17
18
19
20
21
22
23
24
25
26
27
28   CONSENT DECREE                     Ǧ73Ǧ            U. S. DEPARTMENT OF JUSTICE
                                                   Environment and Natural Resources Division
                                                                    7600 Sand Point Way NE
                                                                           Seattle, WA 98115
 1
 2     Signature Page for Consent Decree regarding the Lower Duwamish Waterway
 3
 4
 5   FOR THE SETTLING DEFENDANT:
 6
     CITY OF SEATTLE
 7
 8
 9
            5/15/20
     Date: __________    _______________________________
                         ________
                                __________________
10                         JENNY
                           JENNNY DURKAN
                           Mayor
11
12
13
     SEATTLE CITY ATTORNEY
14
15
16
           05/14/2020
     Date: __________    __________________
                         _______________________________
17                         PETER S
                                 S. HOLMES
18
19
20
21
22
23
24
25
26
27
28   CONSENT DECREE                    Ǧ76Ǧ            U. S. DEPARTMENT OF JUSTICE
                                                  Environment and Natural Resources Division
                                                                   7600 Sand Point Way NE
                                                                          Seattle, WA 98115
APPENDIX A
              Statement of Work
  Duwamish River Habitat Restoration Program
      West Side West Waterway - Site 01
             Seattle, Washington




Prepared by:
Bluefield Holdings, Inc.
2505 Second Avenue, Suite 602
Seattle, WA 98121


March 24, 2011
                                                     TABLE OF CONTENTS


                                                                                                                                                 Page
          ABBREVIATIONS                    ...................................................................................................viii
1.0    INTRODUCTION ................................................................................................................1
2.0    PROJECT DESCRIPTION ..................................................................................................4
3.0    PERMITTING ......................................................................................................................5
        3.1 JOINT AQUATIC RESOURCE PERMIT APPLICATION ....................................................5
              3.1.1 Federal Permits ..........................................................................................5
              3.1.2 SEPA Review ............................................................................................5
              3.1.2 State Permits and Approvals .....................................................................5
              3.1.2 Local (City or County) Permits .................................................................6
        3.2 APPLICATION FOR STREAMLINED PROCESSING OF FISH HABITAT ENHANCEMENT
        PROJECTS............................................................................................................................6
        3.3 UNITED STATES ARMY CORPS OF ENGINEERS ..........................................................6
        3.4 CITY OF SEATTLE PERMITS ........................................................................................6
4.0    DESIGN PROCESS .............................................................................................................7
        4.1 DESIGN CRITERIA ......................................................................................................7
        4.2 GEOTECHNICAL AND GEOMORPOLOGICAL CRITERIA ................................................9
        4.3 ENVIRONMENTAL CRITERIA ....................................................................................10
5.0    CONSTRUCTION & HABITAT CREATION .................................................................13
6.0 MAINTENANCE & MONITORING ................................................................................15
     6.1 MAINTENANCE ........................................................................................................15
     6.2 MONITORING ...........................................................................................................17
          6.2.1 Physical Success Criteria .........................................................................17
          6.2.2 Biological Success Criteria......................................................................18
          6.2.3 Additional Monitoring Requirements......................................................18
          6.2.4 Monitoring Status Report ........................................................................19
7.0 PLANS AND DOCUMENTATION ..................................................................................20
     7.1 PERMIT APPLICATION PACKAGE ..............................................................................20
           7.1.1 Soil Management Plan .............................................................................20
           7.1.2 Planting Plan ............................................................................................22
           7.1.3 Operations and Maintenance ...................................................................22
           7.1.4 Monitoring Plan ......................................................................................22
     7.2 FINAL DESIGN PACKAGE .........................................................................................25
     7.3 AS-BUILT DRAWINGS ..............................................................................................26
     7.4 ADAPTIVE MANAGEMENT PLAN ..............................................................................26
8.0    SCHEDULE .......................................................................................................................28




                                                                                                                                                i
                                TABLE OF CONTENTS
                                    (Continued)



                                         FIGURES

Figure 1   Vicinity Map
Figure 2   Existing Conditions
Figure 3   Existing Utilities
Figure 4   Post-construction Habitat Zones
Figure 5   Draft Design Cross-Sections




                                         TABLES

Table 1    Physical Success Criteria
Table 2    Biological Success Criteria
Table 3    Monitoring Requirements




                                                    ii
                             ABBREVIATIONS

AMP         Adaptive Management Plan
Bluefield   Bluefield Holdings, Inc.
COC         chemical of concern
DSAY        Discounted Service Acre-Years
Ecology     Washington Department of Ecology
ESA         Endangered Species Act
JARPA       Joint Aquatic Resource Permit Application
MLLW        Mean Lower Low Water
NOAA        National Oceanic and Atmospheric Administration
NRD         Natural Resource Damages
OHW         Ordinary High Water
Project     Bluefield Holdings Habitat Project – Site 01 in Seattle, WA
SEPA        State Environmental Policy Act (SEPA)
Site        Bluefield Holdings Habitat Project – Site 01 in Seattle, WA
SPIF        Special Project Information Form
Trustees    Elliot Bay Trustee Council
USACE       U.S. Army Corps of Engineers




                                                                          iii
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011




                       STATEMENT OF WORK
            BLUEFIELD HOLDINGS HABITAT PROJECT - SITE 01
                DUWAMISH WATERWAY, SEATTLE, WA


1.0        INTRODUCTION

This Statement of Work for Duwamish River Habitat Restoration Program, West Side West
Waterway - Site 01 in Seattle, Washington (the “Project” or “Site”), is the result of an effort
between the Elliot Bay Trustee Council (Trustees) and Bluefield Holdings, Inc. (Bluefield).
This document describes the work that will be carried out for the development of new habitat
on leased City of Seattle property along the Lower Duwamish Waterway.

Industrial development along the Lower Duwamish Waterway has largely eliminated off-
channel habitat used by estuarine species, resulting in limited rearing and refuge habitat in the
existing channel. The restoration Project described in this Statement of Work will create a new
off-channel inlet which will provide refuge and feeding opportunities for out-migrating
salmonids, juvenile English sole, shorebirds and waders. The restored uplands adjacent to the
created inlet will provide food and refuge for a broad range of bird groups. The Project is
located on property that has been secured through a Master Lease with the City of Seattle. The
existing intertidal portion of the Project site includes rubble, riprap, debris and derelict creosote
piling beneath the Spokane Street Bridge (Figure 1). Consequently, aquatic habitat in the area
is very poor.

The restoration Project at Site 01 will create or restore approximately 1.07 acres of habitat from
lands currently occupied by riprap and un-vegetated upland. The habitat will be configured as
an off-channel inlet with adjacent riparian habitat to provide refuge and feeding opportunities
for out-migrating salmonids, juvenile English sole, as well as shorebirds and other bird groups.

The target acreages of the different habitat types are:


                                                                                                    1
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



    •    0.26 acre of forested upland,
    •    0.27 acre of vegetated buffer,
    •    0.32 acre of intertidal marsh, and
    •    0.03acre of intertidal mudflat.
    •    0.08 acre of shallow subtidal mudflat
    •    0.11 acre of habitat mix over rip rap (HMRR)
Following construction of the new habitat and off-channel inlet, operations, maintenance and
monitoring activities will be conducted by Bluefields for an initial 10-year period. Following
completion of the initial 10-year period, the City of Seattle will continue stewardship activities
in accordance with the Master Lease.

Success criteria for the proposed habitat will include measures of physical stability and
biological integrity, as described in Tables 1 - 3. Physical criteria will include the stability of
the site over time compared to the as-built designated habitat areas. Monitoring parameters for
physical stability will include:


     •   Area of intertidal habitat (subdivided by mudflat, marsh and HMRR),
     •   Area of upland habitat,
     •   Slope and channel profiles, slope and channel stability,
     •   Tidal circulation.

Biological monitoring will be performed after vegetation planting to assess:
     •   Success, as measured by survival and species composition,
     •   Aerial coverage, as measured by percent cover,
     •   Species diversity, as measured by species composition,
     •   Status and maintenance of herbivory protection devices/measures, and
     •   Presence and the percent cover of noxious weeds.




                                                                                                      2
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



The Site is secured through the Master Agreement with the City of Seattle. A long-term
stewardship fund will be established to continue all appropriate maintenance of the Project to
ensure the longevity of the fully functioning habitat.

The purpose of this document is to describe:


    •   The conceptual design of the Project,
    •   The process for finalizing the design of the Project, including the opportunities for
        Trustee input,
    •   The investigations that will be conducted for the Project, and
    •   The conceptual Operations and Maintenance Plan and Monitoring Plan that will be
        implemented for the near term (10 years).




                                                                                                 3
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



2.0        PROJECT DESCRIPTION

The habitat restoration project for Site 01 will consist of constructing an off-channel inlet on
the west side of the West Waterway, under and adjacent to the Spokane Street Bridge, at
approximate Duwamish River mile 0.5 (Figure 1).

Construction activities will include removal of existing rubble, debris and derelict creosote
piling from the shoreline, excavation of upland soils to create new intertidal area, and replacing
riprap where possible with fish-friendly materials including sediment, fish mix gravels, and
large woody debris. The new off-channel inlet will maximize the length and width of intertidal
habitat within the confines of the existing utilities and infrastructure at the Site (Figures 2 and
3). The current face of the property running parallel with the Duwamish River will be sloped
back and the riprap face of the shoreline will be replaced with larger natural boulders, cobble
material, and large woody debris to the extent practicable within slope any hydrodynamic
limitations. For the purposes of hydraulic stability during high flow storm events, some rock
(rip rap or quarry spalls) may be installed under more fish friendly materials as appropriate.
The Site will be finished with additional soil cover, the planting of upland vegetation, and
planting and seeding of a tidal marsh. The project will involve coordination with the
Muckleshoot Indian Tribe to establish goals for the number, location, and structure of net
attachments at the site, subject to permit approval and approval by the Natural Resource
Trustees. A schematic design of the post-construction Habitat zones based on elevations is
shown in Figure 4. Three-dimensional renderings based on the schematic concept are provided
as Figure 5. Additional draft design drawings, including profiles and cross sections, are
included as Attachment A.




                                                                                                      4
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



3.0        PERMITTING

All appropriate and applicable permits will be obtained prior to construction of the Project.
The Trustees will be provided with a copy of the permit application package for their review
and written approval prior to submittal to the regulatory agencies. The level of detail is
anticipated to be a 30% design level.

Upon receiving written approval of this Statement of Work for the Project by the Trustees, the
required design drawings and permit applications will be prepared and submitted to the
appropriate regulatory agencies.

The following list of permits is based on a preliminary review of the regulatory framework
surrounding the Project. After consultation with the regulatory agencies, a revised list of
required permits will be developed.

3.1        JOINT AQUATIC RESOURCE PERMIT APPLICATION

The Joint Aquatic Resource Permit Application (JARPA) process may be used to apply jointly
for any or all of the permits below:

3.1.1      Federal Permits

           •    U.S. Army Corps of Engineers (USACE),

           •    Endangered Species Act (ESA) compliance.

           •    National Historic Preservation Act, Section 106 compliance.

3.1.2      SEPA Review

           •    State Environmental Policy Act (SEPA) Checklist.

3.1.2      State Permits and Approvals

            •   Washington Department of Ecology: Section 401 Water Quality Certifications,



                                                                                                 5
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



            •   Washington Department of Fish and Wildlife: Hydraulic Project Approvals,

            •   Washington Department of Natural Resources: Use Authorizations for State-
                Owned Aquatic Lands.

3.1.2      Local (City or County) Permits

           •    Shoreline Compliance.

3.2       APPLICATION FOR STREAMLINED PROCESSING OF FISH HABITAT
          ENHANCEMENT PROJECTS

This permit form can be completed in addition to the regular JARPA, to request streamlined
processing if the Project meets certain conditions.

3.3        UNITED STATES ARMY CORPS OF ENGINEERS

The Section 404 Permit Process will be initiated with the submittal of the JARPA to the U. S.
Army Corps of Engineers. The Corps will review the JARPA and authorize the project under
Nationwide Permit #27, which authorizes minor work in Waters of the United States for stream
and wetland restoration activities.

3.4        CITY OF SEATTLE PERMITS

            •   Shoreline Master Use Permit,

            •   City Street Use Permit

            •   Construction Permits.




                                                                                                6
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



4.0        DESIGN PROCESS

 The design process is subject to obtaining various permits and regulatory approval. As
described in Section 3.0, the Trustees will review and provide written approval for the 30%
design prior to the submittal of permit documents. After the permits have been issued, the 90%
design will be developed. The 90% design will be submitted to the Trustees for review and
written approval prior to finalizing the 100% design and construction. The following sections
summarize the criteria for completing the design process.


4.1        DESIGN CRITERIA

The Project will be constructed from an uplands site currently at elevation +17 feet Mean
Lower Low Water (MLLW) (Figure 2). The intertidal habitat will extend approximately 165
feet (50 meters) perpendicular (roughly east-west) to the river, traveling northwest from the
inlet and turning south and under the bridge, for a total channel length of approximately 190
feet. The existing intertidal slope will be modified by the placement of habitat mix (gravels)
over the existing rip rap from elevation -4 ft MMLW to +8. The excavation for the entrance to
the inlet channel will begin at approximately +10 ft MLLW ft MLLW. The site will be over-
excavated approximately three feet, and then appropriate topsoil will be imported and spread
over the intertidal and riparian portions of the site to finished grade. The bottom of the inlet
channel will gradually slope up to approximately +10 ft MLLW. The inlet channel will be
contoured with flattened side-slopes up to approximately +12 ft MLLW, and will support high
marsh vegetation between +10 ft and +12 ft MLLW. From there, the habitat will transition to
riparian habitat up to between approximately +15 ft to +18 ft MLLW. Beyond the riparian
habitat, the remainder of the site (excluding utility features and access) will be preserved and
planted as upland habitat area.

The total footprint of the off-channel inlet is constrained by limitations posed by existing
underground utilities and structures onsite (Figure 3).




                                                                                                   7
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



The alignment of the inlet and post-construction habitat types and zones are shown in Figure 4.
The proposed Project will create approximately 1.07 acre of habitat from lands currently
covered by riprap and un-vegetated upland, including approximate acreages of the following
habitat types:


    •   0.26 acre of forested upland,
    •   0.27 acre of vegetated buffer,
    •   0.32 acre of intertidal marsh, and
    •   0.03acre of intertidal mudflat.
    •   0.08 acre of shallow subtidal mudflat
    •   0.11 acre of Habitat Mix covered Rip Rap
The Project will include the removal of rubble, debris and derelict creosote piling from the
bank and mudflat, replacing riprap with fish-friendly cobble material and large woody debris to
the extent practicable. The alignment maximizes the length and width of intertidal habitat,
within the confines of the existing utilities and infrastructure on the Project site.

A portion of the site will include a new category of habitat, “habitat mix covered riprap”
(RRHM). This is a pilot category specific to this site. Trustees will determine if this habitat
category is of value and it will be subject to the following conditions (See Table 1 for
monitoring requirements):
            • Two layers of material must be placed for the creation of RRHM. The first layer
                is intended to fill the interstices of the riprap and can be any type of clean fill
                material available. The second layer shall be composed of clean ¾ minus
                rounded gravel (smaller material is acceptable if conditions are such that it is
                expected to remain in place).
            • The second layer shall be at least 1 foot thick over the entire area to be classified
                as RRHM. RRHM is intended to be a permanent habitat type and monitoring is
                required to ensure that the material remains in place at the minimum thickness
                (1 ft). Any portion of the covering that is displaced must be replaced, or the
                value assigned to the RRHM portion of the project will be reduced by the
                percentage of the area that no longer meets the conditions describing the habitat.
                It is, therefore, recommended that the initial placement of habitat mix exceed the
                1 ft minimum thickness as some settling and redistribution is expected.




                                                                                                 8
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



The marsh vegetation will be planted within the habitat elevations specified by trustees.
Bluefield Holdings will plant appropriate species within this zone and maintain them as set
forth in this SOW. In the event Trustees determine that the marsh does not meet its success
criteria, an Adaptive Management Plan will be developed and implemented in an attempt to
meet those success criteria (See section 7.4). The project will involve coordination with the
Muckleshoot Indian Tribe to establish goals for the number, location, and structure of net
attachments at the site, subject to permit approval and approval by the Natural Resource
Trustees.


4.2         GEOTECHNICAL AND GEOMORPOLOGICAL CRITERIA

Project site slopes are known to be stable, high unstable banks are absent, there are no bedrock
outcroppings present, and none of the habitat will be load bearing. In addition, much of the
Project site is off-channel and subject to much lower erosional stress than the main channel.
The overall design will also protect critical infrastructure (i.e., utilities, roads, and bridges)
from erosion using standard and accepted industry practices in the selection and placement of
materials. Once constructed, the habitat features will be allowed to settle, and stabilize
naturally. A limited geotechnical investigation will be performed (as described below), to gain
additional information on the depth of the native soil horizon and to collect information for soil
disposal options.

During the design phase, test pits will be excavated at the Site to obtain geotechnical
information on subsurface conditions. A minimum of two test pits (potholes) will be excavated
at the Site using a backhoe or small excavator. Test pits will be advanced to approximately two
feet below subgrade elevation. This will allow observation and sampling as necessary of in situ
material that will remain onsite as well as material that will be excavated and sent offsite.

Samples of the final subgrade surface will be collected and analyzed for grain size and
chemical analysis for comparison to the Trustees’ Injury Thresholds (Chart 1). Representative




                                                                                                     9
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



samples will also be collected from material that will be excavated for geotechnical testing and
chemical analysis to determine potential reuse or disposal options.

4.3        ENVIRONMENTAL CRITERIA

No chemical data exists regarding the potential presence of contaminants in the immediate area
of the Project. However, Bluefield conducted due diligence activities in the area, including
review of environmental databases, Sanborn Maps, property ownership records, and informal
interviews with City of Seattle personnel familiar with historical operations. The due diligence
activities completed by Bluefield did not indicate any industrial activities, environmental
releases, or recognized environmental conditions at, or immediately adjacent to the Site.
Therefore impacts from historical operations are not likely to be present.

During the geotechnical investigation described in Section 4.2, opportunities exist to examine
soils at the final subgrade surface. At each test pit excavated as part of the geotechnical
investigation, a composite soil sample will be collected from the elevation of the final subgrade
surface (to 2-feet below that surface) and submitted for laboratory analysis. The goal of this
sampling is to ensure that the soils at the final subgrade surface (including the depth interval 1-
2 feet below the subgrade surface) meet the Trustees’ Injury Thresholds (Chart 1). Laboratory
analysis will include the standard analytes listed in the Lower Duwamish Chemicals of
Concern (COC) list. During excavation of the test pits, additional samples may be collected at
discrete intervals for archiving at the laboratory and analyzed for COCs if composite sample
results shows concentrations above regulatory standards. A sampling and analysis plan will be
prepared prior to initiating field activities, and included as part of the Soil Management Plan
(See Section 7.1.1). Chart 1 shows the Duwamish Chemicals of Concern and the Injury
Thresholds.

                                                Chart 1
                     Duwamish Chemicals of Concern and Trustees’ Injury Thresholds
Substances of Concern                           Symbol          Units         Injury Threshold
Total PAH                                                      ppm dw                 1
Total PCB                                                      ppm dw               0.128


                                                                                                  10
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



Metals
Arsenic                                           As           ppm dw                57
Cadmium                                           Cd           ppm dw                2.7
Chromium                                          Cr           ppm dw               63.5
Copper                                            Cu           ppm dw                270
Lead                                              Pb           ppm dw                360
Mercury                                           Hg           ppm dw               0.41
Silver                                            Ag           ppm dw                3.0
Zinc                                              Zn           ppm dw                410
Tributyltin                                      TBT           ppm dw               0.102
Chlorobenzenes
1,2-dichlorobenzene                             oDCB           ppb dw                35
1,4-dichlorobenzene                             pDCB           ppb dw                110
1,2,4-trichlorobenzene                           TCB           ppb dw                 31
Hexachlorobenzene                                HCB           ppb dw                 22
Phthalates
Bis (2-Ethylhexyl) phthalate                     bEPH          ppb dw               1300
Butylbenzyl phthalate                           BBPH           ppb dw                63
Di-n-butyl phthalate                            DnBPH          ppb dw               1400
Di-n-octyl phthalate                            DOPH           ppb dw                61
dimethylphthalate                               DMPH           ppb dw                71
Phenols
4-methyl phenol                                  MP4           ppb dw                110
2,4-dimethyl phenol                              DMP           ppb dw                29
Phenol                                          Phenol         ppb dw                180
Hexachlorobutadiene                             HCBD           ppb dw                 11
DDTs
                                               p,p’DDD         ppb dw                 16
                                               p,p’DDE         ppb dw                  9
                                               p,p’DDT         ppb dw                 12
ppm- parts per million
ppb- parts per billion
dw- dry weight


During final construction, soils at the final subgrade surface above Sediment Quality Standards
will be removed and replaced with clean soil, or a 1-2 foot layer of clean soil (that meets the
Sediment Quality Standards) will be placed over the top of the affected soil. Results of the
geotechnical investigation will be incorporated into the final design and Soil Management Plan.



                                                                                                  11
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



Material excavated during construction of the habitat will be loaded into trucks and transported
to an upland staging area and temporarily stockpiled on plastic sheeting (or other appropriate
material). Clean material will be segregated and evaluated (including analytical testing for
comparison to the Model Toxics Control Act ,Chapter 173-340 revised January 2003,
published Method A Soil Cleanup Levels for Unrestricted Land Uses) for beneficial reuse at
the Project site or at another offsite location. Potentially contaminated material will be
stockpiled separately and tested using the appropriate analytical methods. If excavated material
has chemical concentrations above the Trustees’ injury thresholds, that material will not be
used as the upper 1 – 2 foot final surface for any portion of the habitat. If excavated material
has chemical concentrations below MTCA Unrestricted Land Uses levels, that material will be
used in the creation of the forested upland portion of the site. Any excavated material that
exceeds the MTCA Unrestricted Land Use levels will be transported offsite for proper disposal
in accordance with all applicable regulations.




                                                                                                   12
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



5.0     CONSTRUCTION & HABITAT CREATION

On receipt of the appropriate permits and written authorization from the Trustees, Bluefield
will initiate construction activities in accordance with the approved plans and specifications
summarized in the following sections. The construction phase of the Project includes initial
habitat development that will be designed to meet the physical and biological success criteria
developed as part of this document. In order to allow construction in the dry during periods of
daytime low tide, as long as permits are approved, construction work will take place during the
June – October time frame.

Public Informational Meeting

Once permits are finalized and construction is scheduled, Bluefield will hold an informational
public meeting to inform the community of the upcoming restoration project, and to answer any
questions. Bluefield will provide Trustees written notice of the meeting 30 days in advance.

A trackhoe (excavator) will likely be used to excavate the onsite materials and a small
bulldozer may assist in the fine grading of the site. Other construction equipment such as
loaders and dump trucks will be used to transport material. Initially, site access will be
established and erosion and sediment control measures installed. The trackhoe will excavate
the inlet, leaving a berm of approximately 10 feet in width at the outlet to prevent the tidal ebb
from entering the Project site during construction.

During excavation, soils will be evaluated for contamination and suitability for re-use (see
Section 7.1.1 – Soil Management Plan). If over-excavation is warranted, extra material will be
removed from the site and clean material that meets Trustees’ Injury Thresholds will be placed
to prepare the rough grading for the site. Select materials will then be imported and final
grades established.




                                                                                                 13
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



Any excavated material which exceeds Model Toxics Control Act (Chapter 173-340 revised
January 2003) published Method A Soil Cleanup Levels for Unrestricted Land Uses shall be
considered contaminated soil and shall be disposed of offsite, at an approved facility in
accordance with all appropriate federal, state and local regulations regarding the handling,
transporting and disposal of contaminated material. Excess materials that are below this
standard will be retained onsite for the creation of an elevated “mound”. This material will be
covered with a minimum of 12” of topsoil at final grading.

Planting and site stabilization (i.e., mulching) will be conducted after the final grades are
established. During planting and stabilization, access for a trackhoe will be retained so that the
berm can be removed and the inlet fine graded during low tide.

Upon final stabilization and planting of the inlet area, an as-built survey will be prepared and
monitoring baselines will be established.

Corrective Action Plan:

In the event that there is a significant problem that would prevent this Project from being
constructed as designed, Bluefield and the Trustees will discuss and formulate a corrective
management strategy that will allow the Trustees to determine what attributes are not on target
for Project success and what actions need to be taken to achieve Project success. Within 60
days of the Trustees’ written notification to Bluefield that a corrective management strategy is
necessary, a Corrective Action Plan shall be drafted by Bluefield and presented to the Trustees
for their written approval.

Notice of Construction Completion:
Within 60 days upon completion of construction, or other such period of time as agreed to by
the Parties, Bluefield shall submit a written notice of completion to the Trustees.




                                                                                                   14
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



6.0        OPERATIONS, MAINTENANCE & MONITORING

Following initial construction of the Project, operations, maintenance and monitoring activities
will be conducted to enhance the survivability of newly established plants, as well as to
evaluate the performance of the newly created habitat. The goal of the Project is to create a
self-sustaining habitat(s) that will complement any existing natural resources and further
enhance the natural ecosystem and support native estuarine species. The Monitoring Plan will
be developed and followed to determine if the goals and objectives of the habitat project is
being achieved (See section 7.1.4). Implementation of the monitoring plan will determine if
restoration objectives are being met, the operations and maintenance plan is sufficient,
contingency measures need to be taken, adaptive management strategies need to be
implemented, and contingency measures and adaptive management strategies are successful.

Operations and maintenance activities will be conducted relatively frequently during the first
year after planting, then will decrease in frequency over the 10-year monitoring program (see
Tables 1-3). Maintenance and Stewardship activities will transfer to the City of Seattle after
the initial 10-year monitoring program, in accordance with the Master Lease.

The following sections and attached tables 1-3 outline the general operations, maintenance and
monitoring activities to be performed during the ten years following construction of the habitat.
Additional details will be provided in the Maintenance Plan and Monitoring Plan that will be
available for Trustee review and approval with the 30% design.


6.1        OPERATIONS AND MAINTENANCE

Maintenance will be required to ensure success of the newly created habitat. During the first
ten years Operations and Maintenance will include the following activities:


      •   Watering: watering of upland plants may be necessary depending on weather
          conditions and the time of planting. Watering, if needed, will be conducted using a
          watering truck or temporary irrigation system until upland plants become established.

                                                                                                  15
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



        This activity is expected to be necessary for only a portion of the ten-year maintenance
        period.


    •   Mulching: Mulching may be required following initial plant installation and during
        weeding activities.


    •   Weeding: Weeding around shrubs may be required during the first summer to facilitate
        plant establishment and reduced competition. Weeding will be accomplished by hand
        with simple tools, and will be performed as necessary based on periodic site
        inspections. A complete list of noxious weeds that will be removed from the site will be
        presented for review with the 30% design.


    •   Dead Plant Removal: Dead plant removal will be performed as necessary after
        scheduled monitoring activities. Plants will be replaced as necessary to maintain
        diversity in accordance with the approved Planting Plan and success criteria.


    •   Debris Removal: Material that adversely affects the habitat area will be removed as
        needed.


    •   Goose Exclusion System. Grazing by Canada geese and other animals will be
        minimized by using an adaptive and variable range of physical restraints or barriers.
        Several types of physical restraints and barriers have been used at similar sites.
        Installation of the barriers or restraints will take place before, or simultaneous with,
        planting of intertidal vegetation. Physical restraints or barriers will be maintained for
        five years unless agreed to be unnecessary by the Trustees. Periodic monitoring should
        confirm adequate site maintenance of devices.

The Monitoring Plan will include a description of activities that will be conducted to maintain
the ecological function of the projects (i.e., invasive species control and removal of
anthropogenic material). These activities will be conducted on an as-needed basis. The plan


                                                                                                    16
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



will not cover “force majeure” events. “Force majeure,” in the context of this discussion,
includes all physical events (e.g., flood flows or seismic events) that exceed the design criteria
for the projects that will be developed using accepted professional engineering standards.




6.2        MONITORING

Project monitoring will be conducted to evaluate the performance of the newly created habitat.
The proposed monitoring activities are developed around both physical and biological success
criteria, as listed below and summarized in Tables 1-3. Additional details on specific field
methods will be provided in the Monitoring Plan that will be submitted as part of the 30%
design.

6.2.1      Re-contamination Monitoring

If the chemical analysis of soils excavated during the geotechnical investigation identifies the
presence of contamination at levels above the Washington Department of Ecology’s Sediment
Quality Standards, Trustees must be notified within seven days. A sediment recontamination
monitoring plan will then be developed to monitor for potential recontamination of the
completed restoration project with the specific constituent(s) identified. The sediment
recontamination monitoring plan will be submitted to the Trustees for review and written
approval. Sediment recontamination monitoring will be conducted in years 3, 5, and 10 of the
project. Trustees will be notified within 7 days if any areas of the site exceed SQS values. This
will trigger discussions with the Trustees over possible causes and appropriate responses. If an
investigation indicated that recontamination above the SQS of the habitat substrate is due to on-
site migration from upland sources, action to address the recontamination will be required by
the Trustees at their discretion.




                                                                                                17
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



6.2.2      Physical Success Criteria

The physical success criteria for the Project include the following elements, within the
parameters described in Table 1:

    •   Maintaining intertidal areas,
    •   Slope stability (intertidal),
    •   Tidal circulation,
    •   Sediment/soil structure,
    •   Salinity, and
    •   Channel morphology.

Although these parameters have been established as success criteria, the goal of the Project is ‘a
self-sustaining habitat’. The project will be allowed to settle naturally. Monitoring tasks will
include periodic surveys using traditional mapping techniques using Global Positioning System
(GPS)-referenced information, aerial photographs, visual observations, and the collection of
soil samples for analysis, as appropriate.

6.2.2      Biological Success Criteria

Biological success criteria monitoring includes maintaining the appropriate marsh and riparian
vegetation coverage within the parameters outlined in Table 2, minimizing the intrusion of non-
native or invasive plant species. Monitoring tasks will include periodic surveys based on
traditional mapping techniques, aerial photographs, and visual observations, as appropriate.

6.2.3      Additional Monitoring Requirements

In addition to monitoring the physical and biological criteria, the presence of fish and
invertebrate prey resources will be monitored in accordance with the criteria presented in
Table 3. Fish presence will be observed periodically during March, May and June, as specified
in 7.1.4 and in Table 3. Invertebrate prey (epibenthic) resources will be assessed using a suction
sampler. Since the creation of a suitable habitat cannot guarantee that the habitat will be
populated by estuarine species, there are no success criteria for the presence or absence of fish

                                                                                               18
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



or invertebrate species. The purpose of the presence/absence monitoring is for scientific
evaluation purposes, in accordance with requests by the Trustees. Fish or invertebrate presence
is not success criteria for the Project, although they are certainly an intended result of the
restoration. If the monitoring indicates that fish or invertebrate species are not present at the
Site, discussions with the Trustees will be initiated to determine potential reasons for the
absence and whether adaptive management actions are warranted.



6.2.4      Monitoring Status Report

The Trustees will be provided with Monitoring Status Reports during the initial 10-year
monitoring period. The Monitoring Status Reports will include a description of monitoring and
Operations and Maintenance activities completed during specific monitoring years, a summary
of any data collected during the year (including survey maps and tabular data), and
activities/results of any newly implemented adaptive management plans (if needed). The
Monitoring Status Report will be prepared and submitted to the Trustees by April 1 of the year
following any monitoring activities.




                                                                                                    19
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



7.0        PLANS AND DOCUMENTATION

As part of the design and permitting process, a variety of plans and documents will be
developed and submitted to the appropriate agencies for review and comment. Following
completion of the permitting process, and prior to initiating construction of the habitat, a final
design package will be prepared. Following construction of the habitat, as-built drawings will
be prepared and submitted to the Trustees (See section 7.3).

A summary of the additional plans and documentation that will be prepared is provided below.

7.1        PERMIT APPLICATION PACKAGE

Prior to submitting applications for permits that will be required for construction of the
restoration Project, Bluefield will prepare a Permit Application Package for review by the
appropriate permitting agencies. The Trustees will be provided a copy of the Permit
Application Package for review and written approval prior to submittal to the permitting
agencies. Subsequent to the Trustee’s review of the Permit Application Package, the Trustees
will be provided with more detailed documentation for their review and written approval, for
the following documents:

      •   Soil Management Plan,
      •   Planting Plan,
      •   Operations and Maintenance Plan, and
      •   Monitoring Plan.

7.1.1      Soil Management Plan

No chemical data exists regarding the potential presence of contaminants in material that will
be excavated during construction of the Project. Some of the soils may contain contaminants
at concentrations above levels of regulatory concern, and will need to be appropriately
managed. As such, a Soil Management Plan will be prepared prior to initiating construction
activities.


                                                                                                 20
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



The Soil Management Plan will include detailed descriptions of all pertinent procedures related
to soil excavation, removal, and placement, including, but not limited to the following:

    •   Soil Handling: the Soil Management Plan will include a description of the types of
        equipment that will be used at the Site; dewatering procedures (if needed); procedures
        for installation of plastic liners beneath soil piles, silt fences; and stormwater
        management.

    •   Sampling and Analysis: including procedures for installation of test pits; management
        of soil excavated from the test pits; sample collection and sample handling
        methodology; chain of custody procedures and laboratory analyses; and data evaluation
        and reporting.

    •   Soil Management: including a description of criteria for determination of soil
        disposition (i.e., reuse or offsite disposal); and procedures for transporting and disposal
        of soil to offsite facilities (if needed).

    •   Health and Safety: a site-specific health and safety plan will be developed in
        accordance with federal standards to provide information on potential hazards;
        mitigation any potential Site-related risks; training for Site personnel; and the location
        of emergency medical facilities.

Excavated soils and debris will be placed directly into trucks and transported to a designated
uplands site for temporary stockpiling. As the excavation activities are planned during periods
of the summer and low tide, significant dewatering of the material should not be required.
Excavated soils will be placed directly in steel bins or on plastic sheeting material, and
segregated as appropriate at the Project site or at an offsite location. Obvious debris will be
transported directly to a landfill. Representative samples from excavated soil will be collected
and submitted for laboratory analysis to determine the proper methods for disposal. Excavated
soil that is free of contamination may be evaluated for beneficial reuse.



                                                                                                  21
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



Any excavated material which exceeds Model Toxics Control Act (Chapter 173-340 revised
January 2003) published Method A Soil Cleanup Levels for Unrestricted Land Uses shall be
considered contaminated soil and shall be disposed of offsite, at an approved facility in
accordance with all appropriate federal, state and local regulations regarding the handling,
transporting and disposal of contaminated material.

7.1.2      Planting Plan

A Planting Plan will be developed as part of the Permit Application Package. The Planting
Plan will provide details of the types and density of native plants that will be installed at the
Project site. Upland plantings will be designed to provide an appropriate variety of ground
shrub, herbaceous, understory, and canopy layers that will provide structural and habitat
diversity. The plan will also present detailed information on the tidal marsh including:

     • Species by elevations zone,

     • Planting densities for rooted and bareroot stock by species, and

     • Seeding densities by species.

7.1.3      Operations and Maintenance Plan

    •   The Operations & Maintenance Plan will include detailed descriptions on the
        methodology, frequency, and duration of activities designed to maintain the suitability
        of the Project, as described in Section 6. In addition, this plan will describe the long-
        term stewardship of the Site that will be conducted by the City of Seattle after the initial
        10-year monitoring period. The Operations and Maintenance Plan will be comprised of
        two sections: Initial operations and maintenance during the 10 year performance
        monitoring period;


    •   Stewardship will be conducted after the initial 10-year monitoring period, so the project
        continues to meet specified performance criteria. The plan will include a description of
        activities that will be conducted to maintain the ecological function of the projects (i.e.


                                                                                                    22
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



        invasive species control and removal of anthropogenic material). These activities will
        be conducted on an as-needed basis. The plan will not cover “force majeure” events.
        “Force majeure” in the context of this discussion, includes all physical events (e.g.,
        flood flows or seismic events) that exceed the design criteria for the projects that will be
        developed using accepted professional engineering standards.

The Operations and Maintenance Plan will provide details for the required monitoring
activities, including but not limited to:

Watering: the Operations and Maintenance Plan will include a schedule for watering of
upland plants, depending on weather conditions and the time of planting,


    •   Mulching: The Operations and Maintenance Plan will include a description for the
        type and approximate quantities of mulch that will be applied following initial plant
        installation, as well as supplemental mulching during weeding activities,


    •   Weeding: Weeding will be required around shrubs during the first summer to facilitate
        plant establishment and reduced competition. A complete list of noxious weeds that will
        be removed from the site will be included in the Operations and Maintenance Plan,


    •   Dead Plant Removal: Dead plant removal will be performed as necessary after
        scheduled monitoring activities. The Maintenance Plan will provide criteria for
        replacement and re-establishment of the plants as necessary.


    •   Debris Removal: Material that adversely affects the habitat area will be removed as
        needed – an initial schedule will be provided in the plan, and debris removal will be
        performed as necessary.




                                                                                                 23
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



    •   Goose Exclusion System. The monitoring Plan will include descriptions of various
        physical restraints and barriers to minimize grazing, along with a plan to adaptively
        manage the exclusion system.

7.1.4      Monitoring Plan

As described in Section 5, the goals of the Project are to create a self-sustaining habitat(s) that
will complement and enhance existing habitats in this part of the Duwamish River. To evaluate
the effectiveness of this Project, physical and biological success criteria have been developed
and are outlined in Table 1 and Table 2. Other monitoring requirements, such as documenting
fish presence and invertebrate prey resources are listed in Table 3. A brief description of
monitoring activities is provided below, and summarized in Table 1 through Table 3. The
Monitoring Plan will include detailed procedures for each activity listed below:


    •   Intertidal Area: provide calculations of total intertidal area within 3-months of
        completion, and visual inspections after flood events. Methodologies will include aerial
        photography, GPS-referenced traditional mapping techniques, and photo documentation
        at pre-determined stations. Monitoring will be conducted in years 1, 3, 5, and 10.


    •   Intertidal Stability/Slope Erosion: provide as-built plan drawings within 3-months of
        completion, and visual inspections after flood events. Methodologies will include aerial
        photography, GPS-referenced traditional mapping techniques, and photo documentation
        at pre-determined stations. Monitoring will be conducted in years 1, 3, 5, and 10.


    •   Tidal Circulation: conduct visual inspections of the Project area for impeded tidal flow
        twice per year during May and June. Monitoring will be conducted in years 1, 3, 5, and
        10.


    •   Sediment/Soil Structure: conduct periodic testing of soils for grain size distribution,
        total organic carbon, and total Kjeldahl nitrogen (if needed). Random samples will be


                                                                                                  24
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



        collected from predetermined areas in proportion to different soil types. Monitoring will
        be conducted in Year 0 as needed.


   •    Salinity: the salinity of soil, intertidal sediment, and surface water will be periodically
        tested at the Site. Sample collection methods will include soil cores and standard
        laboratory procedures, and hand-held salinity probes, as applicable. Monitoring will be
        conducted in Year 0 as needed.


   •    Marsh Vegetation Areal Coverage: provide as-built plan drawings within 3-months of
        completion. Methodologies will include aerial photography, GPS-referenced traditional
        mapping techniques, and photo documentation at pre-determined stations. Monitoring
        will be conducted in years 1, 2, 3, 5, 7, and 10.


    •   Marsh Vegetation Survival: Quantitative sampling for vascular plant species and
        visual cover estimates will be conducted using standardized sampling transects relative
        to the shoreline and in proportion to the extent of each habitat type. Methodologies for
        cover estimates will include aerial photography, GPS-referenced traditional mapping
        techniques, and photo documentation at pre-determined stations, in reference to the
        initial as-built drawings. Monitoring will be conducted in years 1, 2, 3, 5, 7, and 10.


    •   Riparian Vegetation Areal Coverage: provide as-built plan drawings within 3-months
        of completion. Methodologies will include aerial photography, GPS-referenced
        traditional mapping techniques, photo documentation at pre-determined stations, and
        ground truthing. Monitoring will be conducted in years 1, 3, 5, and 10.


    •   Riparian Vegetation Survival: determine percent survival based on aerial
        photography, GPS-referenced traditional mapping techniques, photo documentation at
        pre-determined stations, and ground truthing. Monitoring will be conducted in years 1,
        2, 3, and 4.



                                                                                                  25
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



      •   Fish Presence: monitor and record fish presence in the area three times per year from
          the shore during peak of juvenile salmonid outmigration (May or June) for three hours
          at a time. Monitoring will be conducted in years 1, 3, 5 and 10.


      •   Invertebrate Prey Resources: monitor epibenthic invertebrate presence in each of two
          elevation strata (marsh and mudflat). Samples will be collected using a suction sampler
          located near fish sampling observation sites at high tides concurring with juvenile
          salmon outmigration. Monitoring will be conducted in years 1, 3, 5 and 10.


7.2        FINAL DESIGN PACKAGE

The Final Design Package will incorporate any revisions required as part of the permitting
process, all plans referenced above, any additional specifications required for construction,
along with copies of all permits required to construct the habitat.   The 90% Design Package
will be provided to the Trustees for review and written approval prior to initiation of
construction activities. Following Trustee review, the 100% design will be prepared to support
construction.

7.3        AS-BUILT DRAWINGS

A set of ‘as-built’ drawings will be submitted post-construction, documenting the final
dimensions of the inlet and areas within each elevation (habitat) zone. These will include a set
of drawings indicating the species and density of plants installed in each re-vegetated habitat
zone. The As-Built Drawings will be submitted to the Trustees within 90 days of acceptance of
the construction contract as complete.

7.4        ADAPTIVE MANAGEMENT PLAN

In the event that the prescribed actions are not successful at achieving one or more of the
performance criteria, or unforeseen external circumstances interfere with success, an adaptive
management process will be implemented. An Adaptive Management Plan will be developed to
evaluate a Habitat Restoration Project’s original goals after a Project’s construction, and when


                                                                                                  26
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



the monitoring results indicate that such project will not meet its original goals. The Adaptive
Management Plan will provide for additional actions to achieve a Habitat Restoration Project’s
original goals or will provide modified goals should the original goals prove infeasible. The
Plan will be approved in writing by the Trustees. . Data acquired from monitoring and
maintenance will be used to determine if the Adaptive Management Plan is successful in
achieving the desired performance standard.

An Adaptive Management Plan (AMP) will be prepared in response to biological or physical
parameters that are not meeting the success criteria summarized in Tables 1 and 2. For
example, if specific noxious weeds do not respond to hand or mechanical treatment methods,
the AMP will consider the use of herbicides to achieve the physical success criteria (Table 1).
Development of the AMP will be done in consultation with the Trustees and Trustees will
provide written approval prior to implementation. Upon approval of the AMP by the Trustees,
the plan will be implemented and monitored to ensure success of the functioning habitat.




                                                                                                27
Statement of Work
Bluefield Holdings Habitat Project – Site 01
March 24, 2011



8.0        SCHEDULE

All construction drawings will be finalized upon obtaining all required permits and approvals.
Construction of the site is expected to begin in the summer of 2011. Intertidal construction will
be performed during summer low tides to take advantage of lower, daylight low tides that only
occur during the summer months. Most of the excavation and material placement would take
place “in the dry” during the low tide periods, significantly reducing the actual amount of in
water work that is required. A detailed construction and monitoring schedule will be provided
in the Final Design Package.

Within 90 days of approving a Project’s scope of work, Bluefield shall commence permitting of
the Conditional Project. Within 30 days of receiving all permits, Bluefield will submit a
construction schedule to the Trustees for their review and written approval.




                                                                                                 28
Statement of Work
Duwamish River Habitat Restoration Program – Site 01

                                                                                                                                                                   TABLE 1
                                                                                                                                             PHYSICAL SUCCESS CRITERIA




                                                                                                                                                                                                                                                                                                 Sediment
                                               Intertidal                                 Intertidal Stability/                                     Tidal                                       Sediment/                                             Site                               Quality/Recontamination
                                                 Area                                        Slope Erosion                                       Circulation                                  Soil Structure                                        Salinity
                               The total restored area between an elevation     The “as-built” elevations in the area planned      The tidal amplitude, as determined by both    Over time, sites may accumulate fine-            Salinity is suitable for emergent plant           No evidence of contamination due to
                               of +12 ft NOS MLLW and -4 ft MLLW will           for marsh will be +/- 0.5 ft of the elevations     timing and elevation of high and low tide     grained materials and organic matter. This       propagation, colonization and growth.             On-site migration of upland or subsurface
                               be at least 90% of the target intertidal         specified in the construction plan. The low        events, is equivalent inside and outside of   would involve a decrease in mean grain size      Salinity affects seed germination and plant       contaminants to groundwater or aquatic
                               acreage.                                         gradients necessary for marsh development          the project area.                             and in increase in organic carbon in the         establishment.                                    area.
                                                                                should be stable over time. The site should be                                                   surface sediments and site soils.
                                                                                allowed to evolve naturally, barring extreme
                                                                                erosion events. 75% of the target elevations
                                                                                will be maintained through year 5.
              Description:




                                                                                “As-built” elevations for the habitat classified
                                                                                as “habitat mix covered riprap” (RRHM),
                                                                                which will be determined after a 1 ft
                                                                                minimum thickness of appropriate material
                                                                                has been placed over the riprap (per
                                                                                description in Section 4.1 of the SOW), will
                                                                                be maintained. This habitat type is a pilot
                                                                                project specific to this site is expected to
                                                                                persist as a permanent habitat without the
                                                                                need for continuous addition of covering
                                                                                material.
                               Calculate the total intertidal acreage below     Provide “as-built” plan drawings within            Visual inspections of the project area for    Grain size distribution and organic carbon       Sample soil and intertidal sediment surface       If the chemical analysis of soils excavated
                               +12 ft MLLW of the project and provide           3 months of completion to document                 impeded tidal flow, or potential fish         determination by collecting core samples in      and/or core using standard sampling               during the geotechnical investigation
                               “as-built” plan drawings within 3 months         Visually inspect after extreme flood events to     stranding twice a year during May and         vegetated (>+10 ft MLLW) and unvegetated         methods and accredited soils testing              identifies the presence of contamination at
                               of completion.                                   determine erosional impacts. Measure               June period.                                  (<+9 ft MLLW) areas.                             laboratory. Note areas void of vegetation.        levels above the Washington Department of
                                                                                                                                                                                                                                                                                    Ecology’s Sediment Quality Standards, then
         Monitoring




                                                                                elevations along set transect line to detect                                                     Test for total nitrogen after Kjeldahl           Determine surface water salinity at multiple
                                                                                changes over time.                                                                               digestion or directly with CNH analyzer          locations in the intertidal area to the nearest   the restoration site will be monitored to
          Tasks:




                               Visually inspect after extreme flood events
                                                                                                                                                                                 (if warranted).                                  ppt. Measure dissolved oxygen as                  determine if the habitat substrate (sediment)
                               to determine erosional impacts.                  Visually inspect RRHM to monitor slope
                                                                                                                                                                                                                                  appropriate.                                      becomes recontaminated over time with the
                                                                                stability and ensure that habitat mix is
                                                                                                                                                                                                                                                                                    specific constituents identified. The
                                                                                remaining at 1 ft minimum thickness.
                                                                                                                                                                                                                                                                                    compliance criteria that will be used to
                                                                                                                                                                                                                                                                                    assess potential recontamination will be the
                                                                                                                                                                                                                                                                                    Washington State Sediment Quality
                                                                                                                                                                                                                                                                                    Standards.

                               Aerial photography, or traditional mapping       Aerial photography, underwater photography,        Visual inspections to verify non-impeded      Random sampling within predetermined             Hand-held salinity probe or refractometer,        A sediment monitoring scope of work will
         Schedule Monitoring
                  Methods:




                               survey techniques, and photo documentation       or traditional mapping survey techniques, and      tidal circulation. Tidal gauges, data         areas and in proportion to different soil        and data logger at multiple locations, as         be submitted for review and approval of the
                               at pre-determined photo stations.                photo documentation at pre-determined photo        loggers, if appropriate.                      types. Hydrometer and sieve to determine         needed.                                           Trustees.
                                                                                stations.                                                                                        particle size. Replicate samples taken under
                                                                                                                                                                                 similar tidal regime.

                               Years: 1, 3, 5, and 10.                          Years: 1, 3, 5, and 10.                            Years: 1, 3, 5, and 10.                       Year 0 and as needed if the marsh fails to       Year 0 and as needed if the marsh fails to        Sediment monitoring will be conducted in
                                                                                                                                                                                 meet success criteria and replanting or          meet success criteria and replanting or           years 3, 5, and 10 of the project.
            :




                                                                                                                                                                                 reseeding is unsuccessful.                       reseeding is unsuccessful.

                               In the event that established success criteria   Excessive erosion will be stabilized by non-       In the event that established success         If the intertidal sediments or upland soils do   If salinity is a limiting factor for plant        Any areas of the site exceeding SQS values
                               are not being met, an adaptive management        structural approaches such as vegetation, fiber    criteria are not being met, an adaptive       not support the biological production            growth and propagation, more appropriate          will trigger discussions with the Trustees
                               plan will be prepared with input from the        mats, or other “soft” engineered approaches.       management plan will be prepared with         anticipated, amendments can be considered        plantings of species will be considered. In       over possible causes and appropriate
                               Trustees. The adaptive management plan           In the event that established success criteria     input from the Trustees. The adaptive         to augment nutrient deficiencies. In the         the event that established success criteria are   responses. If an investigation indicated that
                               will be implemented as appropriate for the       are not being met, an adaptive management          management plan will be implemented as        event that established success criteria are      not being met, an adaptive management             recontamination above the SQS of the
                               project conditions and goals.                    plan will be prepared with input from the          appropriate for the project conditions and    not being met, an adaptive management            plan will be prepared with input from the         habitat substrate is due to on-site migration
                                                                                                                                                                                                                                                                                    from upland sources, action to address the
         Contingency




                                                                                Trustees. The adaptive management plan will        goals.                                        plan will be prepared with input from the        Trustees. The adaptive management plan
          Measures:




                                                                                be implemented as appropriate for the project                                                    Trustees. The adaptive management plan           will be implemented as appropriate for the        recontamination may be required by the
                                                                                conditions and goals.                                                                            will be implemented as appropriate for the       project conditions and goals.                     Trustees.
                                                                                In the event RRHM is not meeting the success                                                     project conditions and goals.
                                                                                criteria, an adaptive management plan, which
                                                                                may include addition of more habitat mix to
                                                                                maintain the minimum 1 ft depth, will be
                                                                                developed. However, if continuous
                                                                                maintenance is required, then the habitat
                                                                                classification RRHM will be judged to be
                                                                                unsuccessful, and the DSAY value of the area
                                                                                will be subtracted from the total project value.
Statement of Work
Duwamish River Habitat Restoration Program – Site 01


                                                                                                TABLE 2
                                                                                BIOLOGICAL SUCCESS CRITERIA


                                                            Marsh Vegetation           Marsh and Riparian
                               Marsh Vegetation             Survival/Species           Vegetation Herbivory             Riparian Vegetation                Riparian Vegetation
                                                                                       Avoidance
                                Areal Coverage               Composition                                                   Areal Coverage                       Survival
                            Percent cover of             Percent cover of native       Confirm the success of       Percent cover of native          Riparian trees and shrubs should
                            vegetation should be         marsh species should be       stopping physical            riparian vegetation should       maintain not less than 75%
                            stable or increasing         stable or increasing over     herbivory by Canada          be stable or increasing over     survival over the first three years
                            within portions of the       time, with 25% cover of       geese using physical         time, with 15% cover at year     following initial planting.
                            project where elevations     clonal dominants (e.g.        barriers of wire, rope,      3, 75% cover at year 5, and
                            are suitable to marsh        pickleweed/saltgrass,         rebar, posts, string,        cover not less than 90% of
                            establishment.               bullrush, sedge) at 3         netting, or another          the upland vegetated area of
                                                         years, 50% at 5 years,        acceptable exclusion         the project after 10 years
                                                         and not less than 75%         system that is adequate      (percent coverage will be
                                                         after 10 years. The           to meet the vegetation       based on ‘plan view’ habitat
                                                         project should not            coverage requirements.       maps). Invasive and non-
         Description




                                                         contain more than 5%                                       native plant coverage should
                                                         cover by area of non-                                      be less than 5%. A
                                                         native or invasive plant                                   minimum of 5% cover of at
                                                         species.                                                   least six species should be
                                                                                                                    maintained (at least four
                                                                                                                    species other than willow
                                                                                                                    and alder). Evaluation of
                                                                                                                    success will be assessed at
                                                                                                                    Years, 3, 5, and 10. The
                                                                                                                    goal will be an appropriate
                                                                                                                    variety of ground shrub,
                                                                                                                    herbaceous, understory, and
                                                                                                                    canopy layers that will
                                                                                                                    provide structural and
                                                                                                                    habitat diversity.
                            An as-planted survey         Standardized sampling         There are several            Prepare “as-planted” maps        Conduct an “as-planted” survey
                            will be mapped               transects will be             exclusion device             with photo documentation         following initial plantings to serve
                            following initial            established relative to the   designs that have            following initial plantings to   as baseline using fixed, color
                            planting(s). Areal extent    shoreline in proportion to    proven successful in         serve as a baseline. Record      photo points.
                            of vegetation will be        the extent of each habitat    studies conducted in the     as-planted counts of species
                            measured from aerial         type. The transects will      Duwamish River and           by location.
                            photographs, if available.   encompass portions of         Commencement
                                                         the project area suitable     Bay. Such a design will
                            Record as-planted counts
                                                         for intertidal vegetation     be employed and
                            of species by elevation.
                                                         establishment. Data           monitored at all newly
                                                         analysis will include an      planted NRDA
                                                         estimate of areal extent      restoration project sites.
                                                         of marsh vegetation           Installation of devices
                                                         cover and any                 must take place before
                                                         observations in changes       or simultaneous with
                                                         over time. Permanent          planting of intertidal
         Monitoring Tasks




                                                         sampling locations            vegetation. Periodic,
                                                         (quadrats along transects)    and initially frequent,
                                                         will be established and       visual inspections of
                                                         marked for elevation.         herbivore exclusion
                                                                                       systems and immediate
                                                                                       repair to reduce
                                                                                       herbivory until the
                                                                                       plant root systems have
                                                                                       established themselves.
                            Use GPS-referenced           Quantitative sampling for     Devices must be              Determine percent coverage       Determine percent survival for
                            traditional survey           vascular plant species        maintained for 4 years       for each vegetation layer        each vegetation layer (trees,
                            techniques to map the        composition to record         post planting (initial       (tree, shrub, and                ground cover, and shrubs using
                            patch perimeter. Photo       species presence (for         planting or replanting).     groundcover) using aerial        aerial photography and ground-
                            points will be               frequency of occurrence       Periodic monitoring          photography and field            truthing.
                            established. Color           data), and visual cover       should confirm               ground-truthing.
                            photographs will             estimates for all species.    adequate site
                            adequately cover the site    Species composition of        maintenance of devices.
                            and will be collected at     marsh vegetation and the      Observations will be
                            each sampling period.        occurrence of invasive        logged for 5 years post
                                                         species that exceeds 1%       planting (or replanting).
                                                         will be reported.
Statement of Work
Duwamish River Habitat Restoration Program – Site 01



                                                         Marsh Vegetation          Marsh and Riparian
                          Marsh Vegetation                                         Vegetation Herbivory           Riparian Vegetation                 Riparian Vegetation
                                                         Survival/Species
                           Areal Coverage                 Composition              Avoidance                        Areal Coverage                         Survival
                       Aerial photography, or         Aerial photography, or       Periodic visual             Randomly distributed             Direct counts of a subset of
       Monitoring




                       traditional mapping            traditional mapping          inspections.                survey quadrants.                planted material.
        Methods




                       survey techniques, and         survey techniques, and
                       photo documentation.           photo documentation.



                       Years: 1, 2, 3, 5, 7, and      Years: 1, 2, 3, 5, 7, and    Years 1 through 5 post      Years: 1, 3, 5, and 10.          Years: 1, 2, 3, and 4.
         Schedule




                       10.                            10.                          planting (or replanting).



                       Evidence of plant failure      Any occurrence of an         Immediately repair of       Excessive failure rates (25%     Excessive failure rates (25%
                       or if recruitment rates fail   individual invasive          any damage to the           loss annually) for plant         loss annually) for plant survival
                       to meet expectations will      species that exceeds the     herbivore exclusion         survival addressed by            addressed by secondary planting if
                       trigger appropriate            threshold of 1 percent by    devices caused by logs,     secondary planting if            appropriate, and if causal factors
                       actions including              vegetated area, or total     trampling, or geese.        appropriate, and if causal       of failure can be determined and
                       determining cause of           non-native and invasive                                  factors of failure can be        corrected. In the event that
                       failure and making             species exceeding 5                                      determined and corrected. In     established success criteria are not
                       needed project                 percent by vegetated                                     the event that established       being met, an adaptive
                       adjustments and/or             area, will be controlled                                 success criteria are not being   management plan will be prepared
                       replanting. In the event       primarily by physical                                    met, an adaptive                 with input from the Trustees. The
                       that established success       means (pulling, mowing,                                  management plan will be          adaptive management plan will be
                       criteria are not being         burning). Spartina spp.                                  prepared with input from the     implemented as appropriate for
                       met, an adaptive               that is found to colonize                                Trustees. The adaptive           the project conditions and goals.
                       management plan will be        any portion of the site                                  management plan will be
                       prepared with input from       (irrespective of the areal                               implemented as appropriate
                       the Trustees. The              coverage) will be                                        for the project conditions
                       adaptive management            immediately controlled.                                  and goals.
                       plan will be implemented       Physical removal will
                       as appropriate for the         occur as soon as invasive
                       project conditions and         plants are identified and
                       goals.                         definitely prior to seed
         Contingency




                                                      set. Chemical treatment
                                                      (herbicides) will only be
                                                      considered if physical
                                                      removal fails. Evidence
                                                      of plant failure, or if
                                                      natural recruitment rates
                                                      fail to meet expectations,
                                                      will trigger consideration
                                                      of contingency measures.
                                                      Depending on the
                                                      hypothesized reason for
                                                      failure, responses could
                                                      include additional
                                                      planting, soil
                                                      amendments, herbivore
                                                      exclusions, and/or
                                                      focused stewardship
                                                      efforts. Assumptions
                                                      about appropriate plant
                                                      species, elevation,
                                                      salinity, and other
                                                      design factors will be
                                                      reexamined and the
                                                      project goals readjusted
                                                      if new information
                                                      suggests this path.
Statement of Work
Duwamish River Habitat Restoration Program – Site 01



                                                                               TABLE 3
                                            ADDITIONAL MONITORING REQUIREMENTS



                                                   Fish                                                                 Invertebrate Prey
                                                 Presence                                                                  Resources
                   Estuarine fish should access the project area. Juvenile salmonids are       Invertebrate prey taxa known to be important to juvenile salmonids
     Description




                   anticipated to occur.                                                       are anticipated within the project area.




                   Monitor fish use of the project area.                                       Monitor epibenthic invertebrate community development in project
                                                                                               area.
  Monitoring




                   Record fish presence (species if possible) and relative abundance.          Three samples will be collected once each year in each of two
   Tasks




                                                                                               elevation strata (i.e., marsh, and mudflat) . In each sample
                                                                                               invertebrates known to be important salmonid prey items will be
                                                                                               identified to the lowest practical taxonomic level and enumerated.




                   Observe via snorkeling three times (early, mid, late) during peak of        Epibenthic invertebrates sampled using a suction sampler. Sample
                   juvenile salmonid outmigration (March, May and June). All fish              stations located near fish sampling sites at high tide and concurrent
                   species observed will be recorded.                                          with juvenile salmon outmigration. Samples will be collected during
  Monitoring




                                                                                               the juvenile salmonid outmigration (May or June).
   Methods




                   Years: 1, 3, 5 and 10.                                                      Years: 1, 3, 5 and 10.
     Schedule




                   The purpose of this monitoring activity is to provide data as               The purpose of this monitoring activity is to provide data as
                   requested by the Trustees. There are no success criteria, contingency       requested by the Trustees. There are no success criteria, contingency
                   measures or adaptive management activities associated with this             measures or adaptive management activities associated with this
  Contingency




                   monitoring requirement. Failure of fish to use the areas could              monitoring requirement. Failure of the epibenthic community to
   Measures




                   indicate that a basic restoration goal is not being met, and will trigger   develop could indicate that a basic restoration goal is not being met,
                   discussions regarding possible causes.                                      and will trigger discussions regarding possible causes.
Figure - 1
                                                                                                                                                                                                                  T
                                                                                                                                                                                                     AS
                                                                                                                                                                         ORID
                                                                                                                                                                    SW FL
                                                                                                                                                                                                                                                                                                 Berth 3
                                    KJR-AM                                                                                                Pier 11

Vicinity Map                        (Seattle)

                                                                                                                                                                                                                                                                                                                                   Berth 2




                                                                                                                                                                                                                                                                                                                                                                                                               COLORADO AVE S
                                                                                                                                                                                                                                                                                                                                           Peir 28
                                                                                                                                         Pier 10                                                                                                                                                     Berth 4




                                                                                                                                                                                         SW
                                                                                                                                                                                                 LANDER ST
                                                                                                                                                                                                                                                                                                 Berth 5


                                                                                                                    West Waterway
                                                                              Berth 3




                                                                                                                                                                                                                                                                                                                   East Waterway
                            Terminal                                                                                                                                                                                                                                                                                                      Berth 3
                            Number 5                                                                                                    Pier 9
                                                                         Berth 4                                                                                                                                                                                                                Berth 6                              Pier 27




                                                                                                                                                                                                                                              13TH AVE SW
                                                                                                                                                                                                    16TH AVE SW
                                                                                                                                                                                                                                                                Harbor
                                                              Berth 5
                                                                                                                                                                                                                                                                Island
     KBLE-AM




                                                                                                                                                                                                                                                                           11TH AVE SW
     (Seattle)
                                                                                                                                       Berth 1      Pier 8                                                                                 SW HANFORD ST                                  Terminal                                     Terminal 25
                                                                                                                                                                                                                                                                                                                                                                                              S HANFORD ST
                                                                                                                                             Berth 2                                                                                                                                     Number 20
 Berth 6
                                                                                                                Pier 7
                                                                                                                                                                                                                                                                                                Berth 5                                                                                            S HORTON ST

                                                                                                                                                                                                                                                                                                                                                                                  S HINDS ST
                                                                                                                                                                                                                                                                                                     Pier 23
                                                                                                                                                                                                                      KL




                                                                                                                                                                                                                                       Site 01
                                                                                                                                                                                                                         IC
                                                                                                                                                                                                                            K       IT
                                                                                                                                                                                                                                      AT




                                                                                                                                                                                                                                                                                                                                                           EAST MARGINAL WAY S
                                                                                                  INAL 5 ACR
                                                                                TERM
                                                                                                                                                                                                                                       AV




                                                                                                                             D
                                                                                                                                        SW
                                                                                                                                                                                                                                          E




                                                                                                                                                                                                                                                    SW                                                                                             ST
                                                                                                                                                       S PO                                                                                                                                                                                    ANE
                                                                                                                                                                                                                                            SW




                                                                                                                                                                                                                                                                                                                                          K
 WEST SEATTLE BR                                                                                                                                              KAN
                                                                                                                                                                 E           ST
                                                                                                                                                                                                                                                                KLI
                                                                                                                                                                                                                                                                   CK                                                                S SPO
                                                              Seattle City                                                                                                                          1                                                                   ITA
                                                                                                                                                                                                                                                                           T WAY
                                                              Fire Station                                                                                                                                                                                                                             3                                                                                              1ST AVE S
                                                                                                                Pigeon                                                                                                                                      2
                                                                                                                                                                         WE




                                                                                                                                                                                                                                                                                     WEST SEATTLE BR
                                                              Number 36




                                                                                                                                                                                                                                                                                                                                             DU
                                                                                                                 Point                                                                                                                                              SW MANNING ST
                                                                                                                                                                            ST




                                                                                                                                                                                                                                                                                                                                               W
                                                                                                                                                                                                                                                                                                                                                AM
                                                                                                                                                                                 MA
                                                                                                                                                          18TH AVE SW




                                                                                                                                                                                                                                                                                                                                                    IS
                                                                                                                                                                                                                                                                                                                                                       H
                                                                                                                                                                                   RG




                                                                                                                                                                                                                                                                                                                                                        AV
                                                                                                                         20TH AVE SW




                                                                                                                                                                                     INA




                                                                                                                                                                                                                                                                                                                                                           E
                                                                                                                                                                           17TH AVE SW




                                                                                                                                                                                                                                                                                                                                                           S
                                                                                                                                                                                          LW
                                                          W




                                                                                                                                                                                            AY
                                           DELRIDGE WAY S




                                                                                    22ND AVE SW




                                                                                          Seattle
                                                                                                                                         19TH AVE SW




                                                                                                                                                   b
                                                                                                                                                   !
                                                                                                                                                                                                              SW




                                      Harbor
                                        Is.
                                                                                                                                                                                                                                                                                                                                                                 ¿
                                                                                                                                                                                                                                                                                                                                                                 ?
                                                                  23RD AVE SW




                                                                                                                                                                                                                                                                 Riverside
                                                                                                                                                                        Lake
                                                                                                                                                                        Wa.
                                                                                                            SW DAKOTA ST




                                                                                                                                                                                                                                                                                                                                                                                 99
                                                                                                                                                                                                                                                                                                                                                                             SR
                                                               Duw




                                     Kellog                                                       `
                                                                                                  !                                                                                                                                                                                                            Terminal
                                                                                                                                                                                                                                                                                                                                   S NEVADA ST
                                                                  am




                                                                                                             E SW




                                          Is.
                                      SW GENESEE ST                                                                                                                                                                                                                                                              106
                                                                     is




                                                                                                                                                                                                                                                                                            Duw
                                                                                h


                                                                                                      21ST AV




                                                                                                                                                                                                                                                                                                                                     S IDAHO ST

                                                                                             Ri
      26TH AVE SW




                                                                                                ve
                                                                                            KTWr
                                                                                                                                                                                                                                                                                               am




                                                                                                                                                                                                                                                                                                                                                                                       S OREGON ST
                                                                                                                                                                                                                                                                                                 ish




              Southwest Youth and
                                                                                                                                                                                                                                                                                                                                                                                                         COLORADO AVE S
                                                                                                                                                                                                                                                                                                                                                                                      OHIO AVE S




                Family Services
                                                                                                                                                                                                                                                                                                                                                                                                                                UTAH AVE S




                                                                                                                                                                                                                                                                                                                                                    S
                 SW ALASKA ST    KKFX-AM                                                                                                                                                                                                                                                                                                     AV
                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                          AL
                                                                                                                                                                                              16TH AVE SW




                                                                                                                                                                                                                                                                                                       Riv




                                  (Seattle)
                                                              COTTAGE PL SW




                                                                                                                                                                                                                                                                                                                                        ON
                                                                                                                                                                                                                                                                                                                                     AG
                                                                                                                                                                                                                                                                                                                                   DI
                      25TH AVE SW




                                                                                                                                                                                                                                                                                                           er




                                                                                                                                                                                                                                                                                                                                                                                                      S ALASKA ST
                                                                                                                                                                                                                      15TH AVE SW




 Overview
LEGEND                                                                                                                                                                                                                                                                                                                                                                            Date: Jul 14, 2010
 #                  Project Sites
                    Streets
                                                                                                                                         Tax Parcels
                                                                                                                                         Water
                                                                                                                                                                                                                                                                                                                  [                                                              1 inch = 1,000 feet
                                                                                                                                                                                                                                                                                                                                                                                  Sheet Size: 11x17
                                                                                                                                                                                                                                                                                                                                                                                       Produced by:
                                                                                                                                                                                                                                                                                                                                         Feet
                    Buildings                                                                                                                                                                                                                                                                              0       500                1,000
                                                                                                                                                                                                        Existing Conditions
                                                                                                                                                                                                        Figure - 2
                                                       OLE'S &
                                                      CHARLIE'S                                       PORT
                                                      DRYDOCK                                                                                              PORT




                                                                                                          -1
                                                                                                            0




                                                                                                                                                  -8
                                                                                                                                                  -4
                                                                                                                                 8




                                                                                                                                             0
                                                                                                                14
                                                                     16   SDOT




                                                            16
                                                                                                                                                          SDOT




                                                                                                                                        -2
                                                                                                                               10

                                                                                                                                    2
                                                                                                                          12
                                                                                                                          14



                                                                                                                                    4
                                                                                                                                    6



                                                                                                                                             -6
                                                                                                                                        CITY OF
                                                                                                                                        SEATTLE
                                                                                  Riverside
                                                                                  Mill/United
                                                                                 Motor Freight
                                                                                                                                                                            14

                                                                                                                                                                 Harbor
                                                                                                                                                                                                                  b
                                                                                                                                                                                                                  !
                                                                                                                                                       West        Is.               Seattle                          Lake
                                                                                                                                                       Seattle                                                        Wa.
                                                                                                                                                                    1       3




                                                                                                                                                                                Duw
                                                                                                                                                                 Kellog                     `
                                                                                                                                                                                            !




                                                                                                                                                                                   am
                                                                                                                                                                      Is.




                                                                                                                                                                                     his
                                                                                                                                                                                    6       Ri
                                                                                                                                                                                        8      v   er
                                                                                                                                                                                            9
                                                                                                                                                                                                10

LEGEND                                                                                                                        Date: Aug 03, 2010
    Navigation Channel Existing Conditions
    Project Area            Unvegetated Upland
                                                 Intertidal (BA)
                                                 Shallow Sub-Tidal
                                                                                                     [                           1 inch = 40 feet
                                                                                                                               Sheet Size: 11x17
                                                                                                                                    Produced by:
                                                                                                                                                                                                             12


    Parcel Boundry          Riprap               Deep Sub-Tidal
                                                                                                                       Feet
                                                                                                 0   40              80
                                                                                                                                                                                                         Existing Utilities
                                                                                                                                                                                                         Figure - 3
                                                           OLE'S &
                                                          CHARLIE'S                                    PORT
                                                          DRYDOCK                                                                                           PORT




                                                                                                           -1
                                                                                                             0




                                                                                                                                                   -8
                                                                                                                                                   -4
                                                                                                                                 8




                                                                                                                                              0
                                                                                                                 14
                                                                      16   SDOT




                                                             16
                                                                                                                                                           SDOT




                                                                                                                                         -2
                                                                                                                                10

                                                                                                                                     2
                                                                                                                           12
                                                                                                                           14



                                                                                                                                     4
                                                                                                                                     6



                                                                                                                                              -6
                                                                                                                                         CITY OF
                                                                                                                                         SEATTLE
                                                                                   Riverside
                                                                                   Mill/United
                                                                                  Motor Freight
                                                                                                                                                                             14

                                                                                                                                                                  Harbor
                                                                                                                                                                                                                  b
                                                                                                                                                                                                                  !
                                                                                                                                                        West        Is.               Seattle                         Lake
                                                                                                                                                        Seattle                                                       Wa.
                                                                                                                                                                     1       3




                                                                                                                                                                                 Duw
                                                                                                                                                                  Kellog                     `
                                                                                                                                                                                             !




                                                                                                                                                                                    am
                                                                                                                                                                       Is.




                                                                                                                                                                                      his
                                                                                                                                                                                     6       Ri
                                                                                                                                                                                         8      v   er
                                                                                                                                                                                             9
                                                                                                                                                                                                 10

LEGEND                                                                                                                         Date: Aug 03, 2010
    Navigation Channel Utility Features
    Project Area             Electricity
                                              Storm
                                              Telephone
                                                                                                      [                           1 inch = 40 feet
                                                                                                                                Sheet Size: 11x17
                                                                                                                                     Produced by:
                                                                                                                                                                                                             12


    Parcel Boundry           Gas              Water
                                                                                                                        Feet
                             Sanitary Sewer   Misc Land Features                                  0   40              80
                                                                                                                                                                                                                                                    FIGURE 4 - West Side West Waterway
                                                                                                                                                                                                                                                    Post-Construction Habitat Zones
                                                                                Port




                                                                                                                                                                                       W
                                                                                                                                                                                        es
                                                                                                                                                                                           tW
                                                                                                                                                                                             at
                                                                                                                                                                                                er
                                                                                                                                                                                                   w
                                                                                                                                                                                                  ay
                                                                                                                 Transmission
                                              Utility Access                                                        Tower




                                                                                                                                 16
                                                                                                                                14




                                                                                                                                                                                           -2
                                                                                                                                                                                       2




                                                                                                                   18
                                                Parking




                                                                                                                                                                                 8
                   Parking




                                                                                                                                                                             10 1
                                                                                                                                                                               1
                                                                                                                                                                                 11
                                                                                                                                                                            12
                                                                                                                                                                 16

                                                                                                                                               Bridge Operator
                                                                                                                                                    Access

         Spokane Street Bridge
                                                                              City of Seattle




                                                                                                                                                                                      12




                                                                                                                                                                                                          -6-4
                                                                                                                                                                                                       0
                                                                                                                                                                                            4
                                                                                                                                                                                            6
                                                                                                                                                                                       11    8
                                                                                                                                                                                      14
                                                                                                                                                                                                           Harbor
                                                                                                                                                                                                                                                                     b!
                                                                                                                                                                                                             Is.               Seattle                                          Lake




                                                                                                                                                                                           10
                                                                                                                                                                                                West
                                                                                                                                                                                                Seattle                                                                         Wa.
                                                                                                                                                          City of Seattle                                     1       3




                                                                                                                                                                                                                          Duw
                                                                                                Riverside Mill                                                                                             Kellog
                                                                                                                                                                                                                                          `!




                                                                                                                                                                                                                             am
                                                                                                                                                                                                                Is.




                                                                                                                                                                                                                                is
      West Seattle Bridge




                                                                                                                                                                                                                               h
                                                                                                                                                                                                                              6       Ri
                                                                                                                                                                                                                                  8      v     er
                                                                                                                                                                                                                                      9
                                                                                                                                                                                                                                          10

LEGEND                                                                                                                                                         Date: March 7, 2011

                                                                                                                                          [
    Project Area      Proposed Habitat                    IT(Mudflat)                                                                                              1 inch = 30 feet
    Parcel Boundry           Forested Upland              RRHM                                                                                                   Sheet Size: 11x17                                                                            12

                                                                                                                                                                      Produced by:
                             VB                           Shallow Sub-Tidal
                                                                                                                                                        Feet
                             IT(High Marsh)                                                                                           0   30          60
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FIGURE 5 - West Side West Waterway
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Draft Design Cross-Sections
                                                                                                                                                            30                                                                                                                                                                                                                                                                                                                                    30




                                                                                                                                                                                                                                                                                                                                                                                                                                                         Vegetated Buffer
                                                                                                                                                                                                                                                                                                                                      Mudflat/Channel
                                                                                                                                                                                                                                                                                                                                                                                                             EXISTING SURFACE




                                                                                                                             ELEVATION IN FEET MLLW (NOS)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ELEVATION IN FEET MLLW (NOS)
                                                                                                                                                            High Marsh




                                                                                                                                                                                                                                                                                                                                                                                                      High Marsh
Cross-Section A




                                                                                                                                                                                                                                                                                 High Marsh
                                                                                                                                                            20                                                                                                                                                                                                                                                                                                                                    20



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              A




                                                                                                                                                                                                                                                   Mudflat
                                                                                                                                                            10                                                                                                                                                                                                                                                                                                                                    10




                                                                                                                                                                                                       RRHM
                                                                                                                                                                                                                                                                                                                                                        REQUIRED FINAL GRADE



                                                                                                                                                              0                                                                                                                                                                                                                                                                                                                                   0




                                                                                                                                                            A'
                                                                                                                                                            -10                                                                                                                                                                                                                                                                                                                                   -10
                                                                                                                                                                         0                                                  20                                              40                                            60                                                                         80                                                  100                                120
                                                                                                                                                                                                                                                                                                             DISTANCE IN FEET FROM BASELINE

                                                                                                                                                                                                                                                                                                         2+15A       CROSS SECTION

                                                                                  30                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             30




                                                                                                                                                                                                                                                                          EXISTING SURFACE
                                                 ELEVATION IN FEET MLLW (NOS)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ELEVATION IN FEET MLLW (NOS)
                                                                                                                                                                                                                                     High Marsh
Cross-Section B




                                                                                                                                                                                                                                                                                                                                                                                                                       High Marsh
                                                                                  20
                                                                                                                         Vegetated Buffer                                                                                                                                                                                                                                                                                                                                                                                                                                        20


                                                                                  B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Mudflat
                                                                                  10                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             10




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           RRHM
                                                                                                                                                                                                                                                                                                                                                          REQUIRED FINAL GRADE




                                                                                      0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 B'
                                                                                 -10                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -10
                                                                                          0                        20                                                                             40                                              60                                          80                               100                                                         120                                                     140                                160                                                      180                         200
                                                                                                                                                                                                                            DISTANCE IN FEET FROM BASELINE

                                                                                                                                                                                                                          1+40       CROSS SECTION
                                                                                                                                                                                                                          C-2

                                                                                30                                                                                                                                                                                                                                 EXISTING FENCE                               30




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           es
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                EXISTING COLUMN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ay
                                                                                              EXISTING SURFACE
                                                                                                                                                                                                                   4FT BUFFER FROM
                                                                                                                                                                                                                                                       EXISTING CENTER                                                                                                                                                                                                                                  Transmission
                  ELEVATION IN FEET MLLW (NOS)




                                                                                                                                                                                                                                                                                                                                                                      ELEVATION IN FEET MLLW (NOS)
                                                                                                                                                                                                                   COLUMN                                                                                                      EXISTING
                                                                                                                 EXISTING                                                                                                                                                                                                                                                                                                                           Utility Access                                         Tower
                                                                                20
                                                                                                                 CURB
                                                                                                                                                                                                                                                       DRIVE LANE                                                              CURB
                                                                                                                                                                                                                                                                                                                                                                20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A'
Cross-Section C




                                                                                C                                                                                                                                                                                                                                                                           C'                                                                                                                                B                                                                                                                            -6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          18




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -2
                                                                                                Vegetated Buffer                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     B'




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        14
                                                                                                                                                                                                                                                       High Marsh                                                                                                                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                                                                                                                                                                                                                         Parking                                                  C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     8
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Parking




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 11
                                                                                                                                                                                                                                                                                                                                     PROPOSED 12'
                                                                                10                                                                                                                                                                                                                                                   DRIVE LANE                 10                                                                                                                                                                                   10
                                                                                                                                                                             1' WIDE                          1' WIDE                                                                                                1' WIDE
                                                                                                                                                                             VERTICAL                         VERTICAL                                                                                               VERTICAL
                                                                                                                                                                             CONCRETE
                                                                                                                                                                             WALL
                                                                                                                                                                                                              CONCRETE
                                                                                                                                                                                                              WALL
                                                                                                                                                                                                                                       Vegetated Buffer                                                              CONCRETE
                                                                                                                                                                                                                                                                                                                     WALL
                                                                                                                                                                                                                                                                                                                                                                                                                   Proposed Habitat
                                                                                                                                                                                                                                                                                               4' WIDE BENCH FOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                11
                                                                                                                                                                                                                                                                                               PLANTING WALL                                                                                                                        Forested Upland
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          A                     12




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               8
                                                                                 0                                                                                                                                                                                                                                                                              0                                                                   VB                                                                                                                                                                                          0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     12
                                                                                                                                                                                                                                                                     REQUIRED FINAL CHANNEL                                                                                                                                                                                                                                                                   Bridge Operator
                                                                                                                                                                                                                                                                     GRADE 11' MLLW                                                                                                                                                                                                                                                                                Access
                                                                                                                                                                                                                                                                                                                                                                                                                    SpokaneIT(High     Marsh)
                                                                                                                                                                                                                                                                                                                                                                                                                            Street Bridge                                                    16




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          March 7, 2011




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       14
                                                                                                                                                                                                                                                                                                                                                                                                                                    IT(Mudflat)
                                                                                                                                                                                                                                                                                                                                                                                                                                    RRHM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         C'                                                                                                                               Produced by:
                                                                                -10                                                                                                                                                                                                                                                                             -10
                                                                                          0                             20                                                                                    40                                                60                                          80                                            100
                                                                                                                                                                                                                                                                                                                                                          200




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     11
                                                                                                                                                                                                                                                  DISTANCE IN FEET FROM BASELINE                                                                                                                                       WestShallow      Sub-Tidal
                                                                                                                                                                                                                                                                                                                                                                                                                            Seattle Bridge

                                                                                                                                                                                                                                            x                CROSS SECTION
APPENDIX B
Site 01 – Legal Description
West Side West Waterway: Spokane Street Bridge

PID:                  7666703295

Address:              SW KLICKITAT WY & S SPOKANE ST

Lat/Long:             47° 34.295'N, 122° 21.347'W

Legal Description:    POR OF SD LOTS DAF ‐ BEG AT NXN OF S MGN OF SW SPOKANE ST WITH SWLY
                      MGN OF DUWAMISH W WATERWAY TH S 41‐06‐02 E ALG SD SWLY MGN 83.93
                      FT TH S 01‐08‐43 W 27.80 FT TH N 88‐51‐17 W 53 FT TH N 59‐03‐00 W 167.91 FT
                      TH N 89‐29‐14 W 40 FT TH N 00‐30‐46 E 6.91 FT TO S MGN OF SW SPOKANE ST
                      TH ELY ALG SD S MGN 182.35 FT TO TPOB

Southwest Spokane Street:

                      THAT PORTION OF SOUTHWEST SPOKANE STREET BETWEEN THE WEST MARGIN
                      OF THE WEST DUWAMISH WATERWAY AND A LINE EXTENDING BETWEEN
                      NORTHWEST CORNER OF KING COUNTY PARCEL 7666703290 AND NORTHWEST
                      CORNER OF LOT 11, BLOCK 424 SEATTLE TIDELANDS EX 01 B 377‐491.
APPENDIX C
APPENDIX D
APPENDIX E1
APPENDIX E2
APPENDIX F
                  Appendix F: City of Seattle Released Facilities
                                  See attached Figure F-1
   1.    SW Florida SD (36")
   2.    SW Graham SD (aka SW Kenny St. SD)
   3.    SW Idaho SD
   4.    7th Ave S. SD
   5.    11th SW & SW Massachusetts NPDES #77
   6.    Chelan Ave. SE at 16th SW (104)
   7.    Diagonal (111) CSO
   8.    Lander CSO/SD (W030)
   9.    S Fox St SD (116) (Brighton) (Former CSO)
   10.   S River St, SD
   11.   SW Spokane St. at 13th Ave NPDES #103 (Former CSO)
   12.   SW Florida CSO/SD (098)
   13.   SW Florida at 16th SW CSO/SD (106)
   14.   SW Hinds CSO/SD (099)
   15.   SW Lander at 16th SW CSO/SD (105)
   16.   SW Michigan (Highland Park Way) SD
   17.   SW Spokane at 13th CSO/SD (NPDES #102)
   18.   16th Ave S SD A-South
   19.   16th Ave S SD B-North
   20.   Duwamish substation #1 SD
   21.   Duwamish substation #2 SD
   22.   Flume
   23.   S Garden St, SD
   24.   S Hinds St. CSO/SD (NPDES107)
   25.   S Myrtle SD
   26.   S Nevada SD
   27.   Slip 4 SD (a.k.a. North Boeing Field SD)
   28.   SW Dakota SD
   29.   West Seattle Reservoir Overflow
   30.   Georgetown Steam Plant (see parcels on Figure F-1)
   31.   Herrings House Park (see parcels on Figure F-1)
   32.   SW Lander SD (15”)
   33.   S Massachusetts SD


Key to Abbreviations
SD – “Storm drain”
NPDES – “National Pollutant Discharge Elimination System” (Clean Water Act permit) Refers to
CSO permit outfall number
CSO – “Combined sewer overflow”
EOF – “Emergency Overflow” - Points in SPU’s separated sanitary system where a sanitary sewer
overflow occurs related to a sewage pump station power outage, mechanical breakdown, broken
pipe, seawater intrusion, etc.

CSO/SD or EOF/SD - Shared outfall that serves as both a combined sewer overflow or emergency
overflow and storm drain system.

March 11, 2021
                                                                         33
                                                                                                      Figure F-1
                                                                                                      City of Seattle Released Facilities
                                                5                       !
                                                                        (
                                            !
                                            (

                                                      1                                                                 March 2021
          12                  13                     !
                                                     (
                          !
                           15
                          (
      !
      (                                                  8
                                                     32 !
          West Waterway




                          !
                          (                             (
                                                    !
                                                    (



                                                        East Waterway
        14                     6
                                                                        24
       !
       (                      !
                              (
                                                                    !
                                                                    (
                                   17
                                    ( 11
                                    !
                                      !
                                      (
                                       28
                                   !
                                   (
                                             3          26
                                            !       !
                                                    (
                                            (
                                        1824049094    7
     31                   7666703670
                                                     !
                                                     (

                               1924049104
                                                     Duw
                                                         a
                                                        mis
                                                            h
                                                          Wat
                                                              erw
                                                                  ay




                                                                            2
                                                                        !
                                                                        (


                                                                                 16
                                                                                !
                                                                                (     10
                                                                                      !
                                                                                      (      9
                                                                                         !
                                                                                         (
                                                                                       29        25
                                                                                                                        7006700570
                                                                                      !
                                                                                      (           !
                                                                                                      23
                                                                                                  (
                                                                                                    !
                                                                                                    (                22
                                                                                                              27 !
                                                                                                                 (
                                                                                                                 !
                                                                                                                 (
                                                                                                      4                               30
                                                                                                     !
                                                                                                     (     2136200666




                                                                                                                        19 !
                                                                                                                                18
                                                                                                                           (
                                                                                                                            !
                                                                                                                            (




See Appendix F list of Seattle Released Facilities

Legend
      NRDA Outfalls
                                                                                                                                     20
 !
 (
                                                                                                                                          21
      Parcels (PIN)                                                                                                                    !
                                                                                                                                       (!
                                                                                                                                        (
      City Limits
